 

EXECUTION COPY

 

Exhibit 10.2

 



 



 

ASSET PURCHASE AGREEMENT

 

DATED AS OF JUNE 22, 2012

 

BY AND AMONG

 

PC DOCTORS ACQUISITION, INC.,

 

PC DOCTORS, LLC,

 

TECGUARD, LLC

 

AND

 

ROBERT POSTELUK

 

 



  

 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE 1 PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
1       Section 1.1 Purchase and Sale of Assets 1 Section 1.2 Excluded Assets 2
Section 1.3 Assumption of Liabilities; Excluded Liabilities. 3 Section 1.4
Purchase Price 4 Section 1.5 Payment of Purchase Price 5 Section 1.6 Purchase
Price Adjustment. 6 Section 1.7 Allocation of Purchase Price 7       ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF POSTELUK 7       Section 2.1 Authorization 7
Section 2.2 Consents and Approvals 8 Section 2.3 No Violation 8 Section 2.4 No
Brokers or Finders 8       ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLERS 8
      Section 3.1 Authorization 8 Section 3.2 Consents and Approvals 9 Section
3.3 No Violation 9 Section 3.4 No Brokers or Finders 9 Section 3.5 Organization
9 Section 3.6 Financial Statements and Financial Data 9 Section 3.7 Absence of
Undisclosed Liabilities. 10 Section 3.8 Absence of Changes or Events 10 Section
3.9 Assets 11 Section 3.10 Proprietary Rights 11 Section 3.11 Contracts 12
Section 3.12 Litigation 13 Section 3.13 Compliance with Applicable Laws 13
Section 3.14 Real Property 13 Section 3.15 Taxes 13 Section 3.16 Insurance
Policies 14 Section 3.17 Employee Benefit Plans 14 Section 3.18 Employees and
Labor Matters 15 Section 3.19 Permits 15 Section 3.20 Environmental Matters 15
Section 3.21 Transactions with Affiliates 16 Section 3.22 Accounts Receivable 16
Section 3.23 Vendors 16 Section 3.24 Disclosure 16       ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER 16       Section 4.1 Organization 16





 

i

 

 



Section 4.2 Authorization 17 Section 4.3 No Violation 17 Section 4.4 Consents
and Approvals 17 Section 4.5 No Brokers or Finders 17 Section 4.6 Financing 17  
    ARTICLE 5 INDEMNIFICATION 18       Section 5.1 Survival 18 Section 5.2
Indemnification by Sellers and Posteluk 18 Section 5.3 Indemnification by Buyer
18 Section 5.4 Indemnification Procedure. 19 Section 5.5 Failure to Give Timely
Notice 19 Section 5.6 Limitations on Indemnification Obligation 20 Section 5.7
Payments 20 Section 5.8 Purchase Price Adjustment 21 Section 5.9 Exclusive
Remedy 21       ARTICLE 6 CLOSING 21       Section 6.1 Closing 21 Section 6.2
Conditions to Sellers’ Obligations 21 Section 6.3 Conditions to Buyer’s
Obligations 22 Section 6.4 Deliveries by Sellers 23 Section 6.5 Deliveries by
Buyer 23       ARTICLE 7 COVENANTS AND OTHER AGREEMENTS 24       Section 7.1
Non-Competition; Confidentiality 24 Section 7.2 Employees of the Business;
Employee Benefit Matters 25 Section 7.3 Nonassignable Contracts 26 Section 7.4
Further Assurances 26 Section 7.5 Transfer Taxes 26 Section 7.6 Conduct of the
Business Pending Closing 27 Section 7.7 Exclusive Dealings 28 Section 7.8
Investigation by Buyer 28 Section 7.9 Notification 29 Section 7.10 Public
Announcements 29 Section 7.11 Required Consents 29 Section 7.12 Sellers’ Waiver
29 Section 7.13 Tax Matters 30 Section 7.14 Financial Covenants 30 Section 7.15
Excluded Liabilities; Assumed Contractual Obligations 30 Section 7.16
Subordination 30       ARTICLE 8 MISCELLANEOUS 30       Section 8.1 Notices 30
Section 8.2 General Definitions 32 Section 8.3 Entire Agreement; Amendment 36





 

ii

 

 



Section 8.4 Counterparts; Deliveries 36 Section 8.5 Third Parties 37 Section 8.6
Expenses 37 Section 8.7 Waiver 37 Section 8.8 Governing Law 37 Section 8.9
Assignments 37 Section 8.10 Headings 37 Section 8.11 Jurisdiction of Courts 37
Section 8.12 Waiver of Jury Trial 38 Section 8.13 Construction 38 Section 8.14
Invalid Provisions 38 Section 8.15 Interpretation; Disclosure Schedules 38
Section 8.16 Independent Investigation 38 Section 8.17 Termination 39 Section
8.18 Effect of Termination 39



  

iii

 

 

INDEX OF DEFINED TERMS

 

  Section     Accounting Firm Section 1.4     Accounts Receivable Section 1.1  
  Accrued Commissions Section 1.3     Accrued Vacation Obligations Section 1.3  
  Acquired Assets Section 1.1     Acquired Contracts Section 1.1     Acquired
Proprietary Rights Section 1.1     Affiliate Section 8.2     Affiliated Group
Section 8.2     Agreement Preamble     Allocation Section 1.7     Assumed
Contractual Obligations Section 1.3     Assumed Liabilities Section 1.3    
Balance Sheet Section 3.6     Base Purchase Price Section 1.4     Bill of Sale
Section 6.4     Business Recitals     Business Day Section 8.2     Business
Names Section 8.2     Buyer Preamble     Buyer Indemnified Parties Section 5.2  
  Buyer Indemnified Party Section 5.2     Closing Section 6.1

 

iv

 

 

Closing Date Section 6.1     Closing Net Working Capital Section 8.2     Closing
Statement Section 1.6     Closing Statement Dispute Notice Section 1.6     Code
Section 8.2     Confidential Information Section 7.1     Contingent
Consideration Section 1.4     Contract Section 8.2     Current Accounts Payable
Section 1.3     Current Accounts Receivable Section 8.2     Direct Claim Section
5.4     Disclosure Schedules Section 8.15     EBITDA Section 8.2     Effective
Time Section 6.1     Employee Benefit Plan Section 8.2     Environmental Law
Section 8.2     Equipment Section 1.1     ERISA Section 8.2     ERISA Affiliate
Section 8.2     Estimated Closing Working Capital Section 1.6     Excluded
Assets Section 1.2     Excluded Contracts Section 1.2     Excluded Liabilities
Section 1.3     Expenses Section 8.2     Financial Statements Section 3.6

 

v

 

 

Financing Defaults Section 7.16     Fundamental Representations Section 5.1    
GAAP Section 8.2     Governmental Authority Section 2.2     Guarantee Section
8.2     Hazardous Materials Section 8.2     Indebtedness Section 8.2    
Indemnified Party Section 5.4     Indemnifying Party Section 5.4    
Intellectual Property Section 8.2     Laws Section 2.3     Leased Real Property
Section 3.14     Letter of Intent Section 8.2     Liens Section 8.2     Losses
Section 5.2     Material Adverse Effect Section 8.2     Orders Section 2.3    
Ordinary Course of Business Section 8.2     Outside Date Section 8.17     Owned
Proprietary Rights Section 3.10     Parties Preamble     Patents Section 8.2    
PC Doctors Preamble     PC Doctors Business Recitals     Permits Section 3.19

 

vi

 

 

Permitted Liens Section 8.2     Person Section 8.2     Posteluk Preamble    
Proceedings Section 3.12     Purchase Price Section 1.4     Required Consents
Section 8.2     Restricted Parties Section 7.1     Sellers Preamble     Seller
Indemnified Parties Section 5.3     Seller Indemnified Party Section 5.3    
Sellers’ Knowledge Section 8.2     Software Section 8.2     Tax Section 8.2    
Tax Returns Section 8.2     TecGuard Preamble     TecGuard Business Recitals    
Term Section 7.1     Third-Party Claim Section 5.4     Top Vendors Section 3.23
    Trademarks Section 8.2     Transaction Documents Section 2.1    
Transactions Section 8.2     Transfer Taxes Section 8.2     Transferred
Employees Section 7.2     2012 EBITDA Dispute Period Section 1.4

 

vii

 

 

2012 EBITDA Statement Section 1.4     2012 EBITDA Statement Dispute Notice
Section 1.4     2012 Financials Section 1.4     2013 EBITDA Dispute Period
Section 1.4     2013 EBITDA Statement Section 1.4     2013 EBITDA Statement
Dispute Notice Section 1.4     2013 Financials Section 1.4

 

viii

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 22, 2012, is
by and among PC Doctors Acquisition, Inc., a Delaware corporation (“Buyer”); PC
Doctors, LLC, a Wisconsin limited liability company (“PC Doctors”); TecGuard,
LLC, a Wisconsin limited liability company (“TecGuard” and, together with PC
Doctors, each a “Seller” and collectively, “Sellers”); and Robert Posteluk,
individually (“Posteluk”).

 

RECITALS

 

A.           PC Doctors is engaged in the business of selling cellular phones,
internet service, tablets, computers, accessories and computer services (the “PC
Doctors Business”).

 

B.           TecGuard is engaged in the business of selling protection plans for
cellular phones and computers (the “TecGuard Business” and, together with the PC
Doctors Business, the “Business”).

 

C.           Posteluk is the sole member of Sellers.

 

D.           Sellers desire to sell to Buyer and Buyer desires to purchase from
Sellers, substantially all of the assets of Sellers, all on the terms and
conditions set forth herein.

 

AGREEMENT

 

In consideration of the mutual promises and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer, Sellers and Posteluk (collectively, the “Parties”)
hereby agree as follows (capitalized terms used but not defined otherwise in
this Agreement are defined in Section 8.2):

 

ARTICLE 1
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

Section 1.1           Purchase and Sale of Assets. On and subject to the terms
and conditions herein set forth, Sellers hereby agree to sell, assign, transfer,
convey and deliver to Buyer as of the Effective Time, and Buyer, in reliance
upon the representations, warranties and covenants of Sellers and Posteluk
contained herein, hereby agrees to acquire as of the Effective Time, all right,
title and interest in and to all assets of Sellers, other than the Excluded
Assets (collectively, the “Acquired Assets”), free and clear of any and all
Liens, other than Permitted Liens, wherever located and whether or not said
Acquired Assets appear or are reflected upon the books and records of Sellers.
The Acquired Assets shall include, without limitation, all of Sellers’ right,
title and interest in and to the following:

 

(a)          all cash and cash equivalents;

 

(b)          all accounts receivable, notes or other evidences of indebtedness
of, or right to receive payment from, any Person held by Sellers (the “Accounts
Receivable”);

 

 

 

 

(c)          all inventory, parts and supplies;

 

(d)          all deposits, credits, pre-paid expenses, deferred charges, advance
payments, security deposits, claims for refunds, and prepaid items relating to
the Business or the Acquired Assets other than those associated with Excluded
Liabilities;

 

(e)          all rights under the Contracts listed on Schedule 1.1(e), which
shall include, for the avoidance of doubt, any residual payments owed to Sellers
with respect to Verizon Wireless or Element customer activations on or prior to
the Closing Date (the “Acquired Contracts”);

 

(f)          all Intellectual Property relating to or used in the Business
(including the Business Names and associated logos and the domain names
www.pearcewireless.com, pcdrs.net, pcdrs.com, tecguard.us,
tecguardprotection.com and pearcemobile.com) (collectively, the “Acquired
Proprietary Rights”), including all goodwill associated therewith;

 

(g)          all telephone numbers, fax numbers, email addresses, directory
listings, advertising, business forms, files, documents and books and records
related to the Business in whatever form, including, without limitation,
customer lists, customer prospect lists, customer addresses, work schedules,
supplier lists, mailing lists, promotional materials and purchasing materials,
and all Intellectual Property relating thereto;

 

(h)          all equipment, furniture, fixtures, leasehold improvements,
computers, tools, parts, supplies, and other personal property owned by Sellers
relating to the Business, including, without limitation, the items listed on
Schedule 1.1(h) (the “Equipment”);

 

(i)          all rights of Sellers in and to the Permits relating to the
Business, to the extent transferrable;

 

(j)          all of Sellers’ rights under express or implied warranties from
suppliers or manufacturers of Sellers’ Inventory or equipment; and

 

(k)          all causes of action, claims, warranties (to the extent
transferrable), guarantees, refunds, rights of recovery and set off of every
kind and character of Sellers relating to the Business, including, without
limitation, rights and claims against suppliers and customers and insurance
claims

 

Section 1.2          Excluded Assets. Notwithstanding anything to the contrary
herein, the following properties and assets of Sellers shall be retained by
Sellers following the Closing and are expressly excluded from the purchase and
sale contemplated by this Agreement (collectively, the “Excluded Assets”):

 

(a)          all rights of Sellers under or in connection with, or to enforce
the obligations of Buyer under or in connection with, this Agreement and/or each
Transaction Document;

 

2

 

 

(b)          Sellers’ corporate minute books and Tax Returns, including all
supporting schedules, attachments, work papers and similar documents;

 

(c)         all accounts receivable due from either Seller or Posteluk;

 

(d)         all refunds of, and credits for, Taxes paid by Sellers, even if such
refund or credit is received after the Closing Date or applied as a payment or
credit against future Taxes payable;

 

(e)          the claims, properties and assets set forth on Schedule 1.2(e); and

 

(f)          all rights of Sellers under all Contracts except the Acquired
Contracts (the “Excluded Contracts”).

 

Section 1.3          Assumption of Liabilities; Excluded Liabilities.

 

(a)          At the Effective Time, subject to the terms and conditions set
forth in this Agreement, Buyer will assume and become solely liable for only the
following liabilities and obligations (the “Assumed Liabilities”): (i) the
Assumed Contractual Obligations, (ii) the Current Accounts Payable incurred in
the Ordinary Course of Business and included in the Closing Statement, (iii)
accrued vacation obligations, other than those of Posteluk, included in the
Closing Statement (“Accrued Vacation Obligations”), (iv) accrued commissions
included in the Closing Statement (“Accrued Commissions”), (v) any other current
liabilities required by GAAP to be accrued to the extent such liabilities are
included in the Closing Statement and (vi) up to the aggregate amount of
$312,000 in liabilities relating to protection plans sold by TecGuard prior to
the Closing Date. “Assumed Contractual Obligations” means all obligations of
Sellers to be performed after the Effective Time under any Acquired Contract, in
each case only to the extent that such obligations do not result from (i) a
breach or inaccuracy of any covenant, representation or warranty of Sellers
under this Agreement, (ii) a breach or default by Sellers under such Acquired
Contract or any penalty or acceleration in connection therewith, (iii) the
failure of Sellers to pay any amounts due and owing prior to the Effective Time
in connection with such Acquired Contract or (iv) an Employee Benefit Plan.
“Current Accounts Payable” means the accounts payable of the Sellers that are
current under the applicable vendor’s terms.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or any Transaction Document but subject to the provisions of Section
7.5, Buyer will not assume, agree to pay, perform or discharge or in any way be
responsible for any liabilities of Sellers, whether existing prior to or as of
the Closing Date or arising thereafter, except for the Assumed Liabilities,
including, but not limited to, any liability relating to the protection plans
sold by TecGuard prior to the Closing Date in excess of the aggregate amount
$312,000 (collectively, the “Excluded Liabilities”). Buyer does not assume and
will not be bound by or obligated or responsible for, and shall have no
liability for, any Excluded Liabilities of any kind, character or description,
it being understood that Buyer is expressly disclaiming any express or implied
assumption of any Excluded Liabilities.

 

3

 

 

Section 1.4           Purchase Price.

 

(a)          The aggregate purchase price for the Acquired Assets and the rights
and benefits conferred herein, including, without limitation, the covenants of
Sellers and Posteluk set forth in Section 7.1 of this Agreement, (the “Purchase
Price”) shall be $3,200,000 (the “Base Purchase Price”), subject to adjustment
as provided in Section 1.6 hereof, plus the Contingent Consideration, if any.
“Contingent Consideration” means the sum of (i) $550,000 for the fiscal year
ending December 31, 2012 if the EBITDA of Buyer for such fiscal year, as set
forth in the 2012 EBITDA Statement (as hereinafter defined) is equal to or
greater than $1,750,000, and (ii) $1,000,000 if the EBITDA of Buyer for the
fiscal year ending December 31, 2013, as set forth in the 2013 EBITDA Statement
(as hereinafter defined), is equal to or greater than $2,000,000. For the
avoidance of doubt, Buyer shall have no obligation to pay the Contingent
Consideration or any portion thereof for any period if the applicable EBITDA
amount is not achieved for such period.

 

(b)          On or prior to the first to occur of (i) five Business Days after
the completion of Buyer’s audited financial statements for the year ended
December 31, 2012 (the “2012 Financials”) or (ii) May 15, 2013, Buyer shall
deliver to Sellers a statement (the “2012 EBITDA Statement”) setting forth
Buyer’s calculation of EBITDA for the fiscal year ending December 31, 2012 and
including a copy of the 2012 Financials. The 2012 EBITDA Statement delivered by
Buyer to Sellers shall be deemed to be final, binding and conclusive on the
Parties unless Sellers notify Buyer in writing (a “2012 EBTIDA Statement Dispute
Notice”) of a dispute of any amounts reflected on the 2012 EBITDA Statement
within 30 days after Sellers’ receipt of the 2012 EBITDA Statement (the “2012
EBITDA Dispute Period”). The 2012 EBITDA Statement Dispute Notice shall state in
reasonable detail the basis for Sellers’ objection. The sole permissible grounds
for objection shall be that EBITDA was not calculated in accordance with the
definition thereof. In the event of such a dispute, Sellers and Buyer shall
attempt to reconcile their differences, and any resolution by them as to any
disputed amounts shall be final, binding and conclusive on the Parties. Any
amounts not disputed in the 2012 EBITDA Statement Dispute Notice (if one is
delivered) shall be deemed to be accepted by Sellers as final, binding and
conclusive. If Sellers and Buyer are unable to reach a resolution within 20 days
after Buyer’s receipt of the 2012 EBITDA Statement Dispute Notice, Sellers and
Buyer shall submit the amounts remaining in dispute for resolution to an
independent accounting firm of national reputation that has not been engaged by
any of the Parties within the preceding two years mutually appointed by Sellers
and Buyer (the “Accounting Firm”). Any determination by the Accounting Firm
shall not be outside the range defined by the respective amounts in the 2012
EBITDA Statement proposed by Buyer and Sellers’ proposed adjustments thereto in
the 2012 EBITDA Statement Dispute Notice. The Accounting Firm shall, within 30
days after such submission, determine and report to the Parties upon such
remaining disputed amounts, and such report shall be final, binding and
conclusive on the Parties, absent manifest error or willful misconduct. Each of
Buyer, on the one hand, and Sellers and Posteluk, jointly and severally, on the
other hand, shall bear that percentage of the fees and expenses of the
Accounting Firm equal to the proportion (expressed as a percentage) of the
dollar value of the disputed amounts determined in favor of the other Party by
the Accounting Firm, as determined by the Accounting Firm.

 

4

 

 

(c)          On or prior to the first to occur of (i) five Business Days after
the completion of Buyer’s financial statements for the year ended December 31,
2013 (the “2013 Financials”) or (ii) May 15, 2014, Buyer shall deliver to
Sellers a statement (the “2013 EBITDA Statement”) setting forth Buyer’s
calculation of EBITDA for the fiscal year ending December 31, 2013 and including
a copy of the 2013 Financials. The 2013 EBITDA Statement delivered by Buyer to
Sellers shall be deemed to be final, binding and conclusive on the Parties
unless Sellers notify Buyer in writing (a “2013 EBTIDA Statement Dispute
Notice”) of a dispute of any amounts reflected on the 2013 EBITDA Statement
within 30 days after Sellers’ receipt of the 2013 EBITDA Statement (the “2013
EBITDA Dispute Period”). The 2013 EBITDA Statement Dispute Notice shall state in
reasonable detail the basis for Sellers’ objection. The sole permissible grounds
for objection shall be that EBITDA was not calculated in accordance with the
definition thereof. In the event of such a dispute, Sellers and Buyer shall
attempt to reconcile their differences, and any resolution by them as to any
disputed amounts shall be final, binding and conclusive on the Parties. Any
amounts not disputed in the 2013 EBITDA Statement Dispute Notice (if one is
delivered) shall be deemed to be accepted by Sellers as final, binding and
conclusive. If Sellers and Buyer are unable to reach a resolution within 20 days
after Buyer’s receipt of the 2013 EBITDA Statement Dispute Notice, Sellers and
Buyer shall submit the amounts remaining in dispute for resolution to an
Accounting Firm. Any determination by the Accounting Firm shall not be outside
the range defined by the respective amounts in the 2013 EBITDA Statement
proposed by Buyer and Sellers’ proposed adjustments thereto in the 2013 EBITDA
Statement Dispute Notice. The Accounting Firm shall, within 30 days after such
submission, determine and report to the Parties upon such remaining disputed
amounts, and such report shall be final, binding and conclusive on the Parties,
absent manifest error or willful misconduct. Each of Buyer, on the one hand, and
Sellers and Posteluk, jointly and severally, on the other hand, shall bear that
percentage of the fees and expenses of the Accounting Firm equal to the
proportion (expressed as a percentage) of the dollar value of the disputed
amounts determined in favor of the other Party by the Accounting Firm, as
determined by the Accounting Firm.

 

Section 1.5           Payment of Purchase Price.

 

(a)          At the Closing, Buyer shall deliver, by wire transfer of
immediately available funds to the account(s) designated in advance by Sellers
in writing, an amount equal to the Base Purchase Price.

 

(b)          The Contingent Consideration pursuant to Section 1.4(a)(i), if any,
shall be payable three Business Days after the first to occur of: (i) Sellers’
notice to Buyer that they agree with the 2012 EBITDA Statement, (ii) the
expiration of the 2012 EBITDA Dispute Period with no 2012 EBITDA Dispute Notice
having been sent, (iii) the date on which the 2012 EBITDA is agreed upon by the
Parties, (iv) the date on which the 2012 EBITDA is determined by the Accounting
Firm or (v) the date on which the 2012 EBITDA is otherwise finally determined.
The Contingent Consideration pursuant to Section 1.4(a)(ii), if any, shall be
payable three Business Days after first to occur of (i) Sellers’ notice to Buyer
that they agree with the 2013 EBITDA Statement, (ii) the expiration of the 2013
EBITDA Dispute Period with no 2013 EBITDA Dispute Notice having been sent, (iii)
the date on which the 2013 EBITDA is agreed upon by the Parties, (iv) the date
on which the 2013 EBITDA is determined by the Accounting Firm or (v) the date on
which 2013 EBITDA is otherwise finally determined.

 

5

 

 

(c)          Any amount due pursuant to Section 1.4 which is not paid within 10
Business Days after it is due in accordance with this Section 1.5 shall bear
interest at the rate of 7% per annum from the due date until the date paid.

 

Section 1.6           Purchase Price Adjustment.

 

(a)          No later than three Business Days prior to the Closing Date,
Sellers shall prepare and deliver to Buyer a good faith estimate of the Closing
Net Working Capital of Sellers as of the Closing Date (the “Estimated Closing
Working Capital”). This estimate shall be prepared in accordance with GAAP. If
the Estimated Closing Working Capital is less than One Million, One Hundred
Thousand Dollars ($1,100,000), the Base Purchase Price payable at Closing by
Buyer shall be reduced on a dollar for dollar basis by such difference.

 

(b)          Within 60 days after the Closing, Buyer shall prepare and deliver
to Sellers a statement setting forth the Closing Net Working Capital (the
“Closing Statement”) in the form attached hereto as Exhibit 1.6(b). The Closing
Statement shall be accompanied by supporting schedules and information and work
papers.

 

(c)          The Closing Statement delivered by Buyer to Sellers shall be deemed
to be final, binding and conclusive on the Parties unless Sellers notify Buyer
in writing (a “Closing Statement Dispute Notice”) of a dispute of any amounts
reflected on the Closing Statement within 30 days after Sellers’ receipt of the
Closing Statement. The Closing Statement Dispute Notice shall state in
reasonable detail the basis for Sellers’ objection. The sole permissible grounds
for objection shall be that Closing Net Working Capital was not calculated in
accordance with the definition thereof. In the event of such a dispute, Sellers
and Buyer shall attempt to reconcile their differences, and any resolution by
them as to any disputed amounts shall be final, binding and conclusive on the
Parties. Any amounts not disputed in the Closing Statement Dispute Notice (if
one is delivered) shall be deemed to be accepted by Sellers as final, binding
and conclusive. If Sellers and Buyer are unable to reach a resolution within 20
days after Buyer’s receipt of the Closing Statement Dispute Notice, Sellers and
Buyer shall submit the amounts remaining in dispute for resolution to an
Accounting Firm. Any determination by the Accounting Firm shall not be outside
the range defined by the respective amounts in the Closing Statement proposed by
Buyer and Sellers’ proposed adjustments thereto in the Closing Statement Dispute
Notice. The Accounting Firm shall, within 30 days after such submission,
determine and report to the Parties upon such remaining disputed amounts, and
such report shall be final, binding and conclusive on the Parties, absent
manifest error or willful misconduct. Each of Buyer, on the one hand, and
Sellers and Posteluk, jointly and severally, on the other hand, shall bear that
percentage of the fees and expenses of the Accounting Firm equal to the
proportion (expressed as a percentage) of the dollar value of the disputed
amounts determined in favor of the other Party by the Accounting Firm, as
determined by the Accounting Firm.

 

6

 

 

(d)          If the Closing Net Working Capital is less than the Estimated
Closing Working Capital, then the Purchase Price shall be decreased by such
deficiency, and Sellers shall pay to Buyer by wire transfer to the account
designated by Buyer, the amount of such deficiency within 10 Business Days after
the amount of such payment has been finally determined in accordance with this
Section 1.6.

 

(e)          Any amount due pursuant to Section 1.6(d) which is not paid within
10 Business Days after such amount has been finally determined in accordance
with this Section 1.6 shall bear interest at the rate of 7% per annum from the
due date until the date paid.

 

Section 1.7           Allocation of Purchase Price. Buyer and Sellers shall
allocate the Purchase Price and the Assumed Liabilities (along with any other
items constituting consideration for purposes of Section 1060 of the Code) among
the Acquired Assets and the restrictive covenants in accordance with Schedule
1.7 and Section 1060 of the Code and the Treasury Regulations thereunder (and
any similar provision of state, local or foreign Law, as appropriate) (the
“Allocation”). The Allocation (including any adjustment thereto as determined
jointly by Buyer and Sellers) shall be binding upon the Parties. Buyer and
Sellers shall not take any position for Tax purposes (whether in audits, Tax
Returns or otherwise) that is inconsistent with or contrary to the Allocation
unless required to do so by applicable Law.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF POSTELUK

 

Posteluk hereby represents and warrants to Buyer that:

 

Section 2.1           Authorization. He has all requisite power and authority to
execute, deliver and perform his obligations under this Agreement and each
agreement, document, certificate or instrument executed in connection with this
Agreement (collectively, the “Transaction Documents”) to which he is a party.
The execution and delivery of this Agreement and the Transaction Documents to
which he is a party, the performance by him of his obligations hereunder and
thereunder, and the consummation by him of the Transactions have been duly
authorized, and no other act or proceeding on his part is necessary to
consummate the Transactions. This Agreement and the Transaction Documents to
which he is a party have been duly executed and delivered by him and, assuming
due execution by Buyer, constitute his legal, valid and binding obligation,
enforceable against him in accordance with their respective terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other similar Laws affecting the rights of creditors generally,
and the availability of equitable remedies.

 

7

 

 

Section 2.2           Consents and Approvals. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
multi-national, national, state, provincial, local, governmental, judicial,
quasi-governmental, administrative or other authority, agency, commission or
organization (collectively, “Governmental Authority”) or other Person is
required to be made, obtained or given by him in connection with his
authorization, execution, delivery and performance of this Agreement and the
Transaction Documents to which he is a party, or his consummation of the
Transactions.

 

Section 2.3           No Violation. His execution, delivery and performance of
this Agreement and the Transaction Documents to which he is a party and the
consummation of the Transactions by him will not:

 

(a)          result in the breach of any of the terms or conditions of, or
constitute a default under, or in any manner release any party thereto from any
obligation under, or otherwise affect any of his rights under, any mortgage,
note, bond, indenture, Contract or other instrument or obligation of any kind or
nature, in any case whether written or oral, by which he may be bound or
affected;

 

(b)          violate or conflict with any law, rule, regulation, statute,
ordinance, treaty, constitution, directive or code of any Governmental Authority
(collectively, “Laws”) to which he is subject; or

 

(c)          violate or conflict with any order, permit, writ, injunction,
judgment or decree (collectively, “Orders”) applicable to him.

 

Section 2.4           No Brokers or Finders. Other than Wall Street Private
Equity (the fees of which shall be Expenses of Sellers), no agent, broker,
investment banker or other Person acting on his behalf, or under his authority,
is or will be entitled to any brokers’ or finders’ fee or any other commission
or similar fee directly or indirectly from any of the Parties in connection with
any of the transactions contemplated hereby.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Each Seller hereby, jointly and severally, represents and warrants to Buyer
that:

 

Section 3.1           Authorization. Each Seller has all requisite limited
liability company power and authority to execute, deliver and perform its
obligations under this Agreement and each of the Transaction Documents to which
it is a party. The execution and delivery of this Agreement and the Transaction
Documents to which either Seller is a party, the performance by Sellers of their
obligations hereunder and thereunder, and the consummation by Sellers of the
Transactions have been duly authorized by all necessary limited liability
company action, and no other act or proceeding on the part of either Seller is
necessary to consummate the Transactions. This Agreement and the Transaction
Documents to which either Seller is a party have been duly executed and
delivered by such Seller and, assuming due execution by Buyer, constitute the
legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with their respective terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other similar Laws affecting the rights of creditors generally, and the
availability of equitable remedies.

 

8

 

 

Section 3.2           Consents and Approvals. Except as set forth on Schedule
3.2, no consent, approval, order or authorization of, or registration,
declaration or filing with, or notice to, any Governmental Authority or other
Person is required to be made, obtained or given by Sellers in connection with
the authorization, execution, delivery and performance by Sellers of this
Agreement and the Transaction Documents to which either Seller is a party, or
the consummation of the Transactions by Sellers.

 

Section 3.3           No Violation. The execution, delivery and performance by
Sellers of this Agreement and the Transaction Documents to which either Seller
is a party and the consummation of the Transactions by Sellers will not:

 

(a)           result in the breach of any of the terms or conditions of, or
constitute a default under, or in any manner release any party thereto from any
obligation under, or otherwise affect any rights of Sellers under, any mortgage,
note, bond, indenture, Contract or other instrument or obligation of any kind or
nature, in any case whether written or oral, by which either Seller or the
Acquired Assets may be bound or affected, assuming the consents listed on
Schedule 3.2 are obtained;

 

(b)           violate or conflict with any Law to which either Seller is
subject;

 

(c)           violate or conflict with any Order applicable to either Seller or
result in any limitation on or cancellation of any permit applicable to either
Seller;

 

(d)           violate any provision of the charter or governing documents of
either Seller; or

 

(e)           result in the creation or imposition of any Lien upon any Acquired
Asset.

 

Section 3.4           No Brokers or Finders. Other than Wall Street Private
Equity (the fees of which shall be Expenses of Seller), no agent, broker,
investment banker or other Person acting on behalf of Seller, or under the
authority thereof, is or will be entitled to any brokers’ or finders’ fee or any
other commission or similar fee directly or indirectly from any of the Parties
in connection with any of the transactions contemplated hereby.

 

Section 3.5           Organization. PC Doctors is a limited liability company
duly organized and validly existing and in good standing under the laws of the
State of Wisconsin. TecGuard is a limited liability company duly organized and
validly existing and in good standing under the laws of the State of Wisconsin.
Each Seller has all requisite power and authority to own, lease and operate the
Acquired Assets owned by such Seller and to carry on the Business as now being
conducted.

 

Section 3.6           Financial Statements and Financial Data.

 

(a)          Schedule 3.6(a) contains copies of the following financing
statements of Sellers (collectively, the “Financial Statements”):

 

9

 

 

(i)          the unaudited balance sheet of each Seller as of December 31, 2009,
December 31, 2010 and December 31, 2011 and the related income statements for
the years then ended; and

 

(ii)         the unaudited balance sheet of each Seller as of [March 31,] 2012
(the “Balance Sheet”) and the unaudited related income statements for the
three-month period then ended.

 

(b)          Each of the Financial Statements (i) is true, complete and correct
in all material respects, (ii) is consistent with the books and records of
Sellers (which, in turn, accurately and fairly reflect in all material respects
all the transactions of, acquisitions and dispositions of assets by, and
incurrence of liabilities by, Sellers), (iii) fairly and accurately presents in
all material respects Sellers’ results of operations for the periods covered
thereby, and (iv) has been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby. None of the Financial Statements
contains any material items of a special or nonrecurring nature, except as
expressly stated therein.

 

Section 3.7           Absence of Undisclosed Liabilities.

 

(a)          Sellers do not have any material liabilities of any nature
affecting the Business or the Acquired Assets arising out of any transaction,
series of transactions, action or inaction entered into or occurring on or prior
to the date hereof, or any state of facts or condition existing on or prior to
the date hereof, in each case which would be required to be disclosed on a
balance sheet in accordance with GAAP, except for liabilities incurred in the
Ordinary Course of Business since the date of the Balance Sheet.

 

(b)          There are not now, nor have there been during the past year, any
Guarantees outstanding.

 

Section 3.8           Absence of Changes or Events. Except as disclosed on the
Financial Statements or as set forth on Schedule 3.8, since December 31, 2011,
Sellers have conducted the Business in the Ordinary Course of Business. Without
limiting the generality of the foregoing, since December 31, 2011, except as
disclosed on Schedule 3.8, there has not been:

 

(a)          one or more events, occurrences, developments or states of
circumstances or facts which, individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect;

 

(b)          any amendment, termination, cancellation or non-renewal of any
material Contract relating to the Business;

 

(c)          any acquisition, disposition or abandonment by either Seller of any
business or line of business or the disposition of assets, which acquisition,
disposition or abandonment relates to the Business, whether by merger, purchase
or sale of stock, purchase or sale of assets or otherwise, other than the sale
of inventory in the ordinary course of business or the disposition of obsolete
inventory or equipment;

 

10

 

 

(d)          any damage, destruction or other casualty loss (whether or not
covered by insurance) materially affecting the Business, the Acquired Assets, or
either Seller;

 

(e)          any delay or postponement of any payment of any accounts payable or
any other liability relating to the Business, or any extension or agreement to
extend the payment date of any such accounts payable or other liability relating
to the Business, in any case, other than in the ordinary course of business
consistent with past practices;

 

(f)          any change in the methods or procedures for billing or collection
of customer accounts or recording of customer accounts receivable or reserves
for doubtful accounts or cancellation of any debts or waivers of any claims or
rights of substantial value;

 

(g)          any change by either Seller in its method of accounting or
accounting practice (other than changes required under applicable Law or GAAP)
or any failure by either Seller to maintain its books, accounts and records in
the ordinary course of business consistent with past practices;

 

(h)          any acceleration or delay in the sale or delivery of any products
or services of the Business in a manner inconsistent with past practices; or

 

(i)          any binding commitment by either Seller to do any of the foregoing.

 

Section 3.9          Assets

 

(a)          Sellers own good title to all of the Acquired Assets, free and
clear of any and all Liens. Sellers have the right to convey, and upon
consummation of the Transactions, Sellers will have conveyed to Buyer, and Buyer
will be vested with good title to, the Acquired Assets, free and clear of all
Liens except for Permitted Liens. The Acquired Assets constitute all of the
assets necessary to operate the Business as presently conducted.

 

(b)          Except as set forth on Schedule 3.9(b)(i), there are no material
personal property, inventory, supplies, contracts or other rights or assets
owned by any Affiliate of Sellers that are used in the Business, or have been
used in the Business at any time since December 31, 2010. Except as set forth on
Schedule 3.9(b)(ii), none of the Acquired Assets are used for any purpose other
than in the operation of the Business.

 

Section 3.10        Proprietary Rights

 

(a)          Sellers own all right, title and interest in and to, or possess a
license or other rights to use, all Acquired Proprietary Rights as currently
used by Sellers, free and clear of all Liens.

 

(b)          Schedule 3.10(b) contains a complete list of all of Sellers’
patents and patent applications, registered or applied-for trademarks and
service marks, domain names, and copyright registrations and applications for
registration thereof; including the name of the registered owner, date of
registration or application and name of registration body where the registration
or application was made. None of the registrations or applications set forth on
such Schedule are, to Sellers’ Knowledge, subject to any challenge, opposition,
nullity proceeding or interference or threats to commence same.

 

11

 

 

(c)          To Sellers’ Knowledge, except for Intellectual Property which is
owned by third parties, the Acquired Proprietary Rights were developed by
employees of Sellers acting within the scope of their employment or by
consultants or contractors who have assigned all of their right, title and
interest in and to such Intellectual Property (“Owned Proprietary Rights”). No
current or prior officer, manager, employee or consultant of Sellers claims, and
Sellers are not aware of any grounds to assert a claim to, any ownership
interest in any such Owned Proprietary Rights as a result of having been
involved in the development, thereof while employed or engaged by Sellers or
otherwise.

 

(d)          Upon consummation of the Transactions, all Acquired Proprietary
Rights will, immediately subsequent to the Effective Time, be owned or licensed
by Buyer on such terms and conditions as are identical to those terms and
conditions pursuant to which such Acquired Proprietary Rights are owned or
licensed by Sellers immediately prior to the Effective Time.

 

(e)          All Owned Proprietary Rights are valid and enforceable in all
jurisdictions in which the Business is conducted. The conduct of the Business
and Sellers’ use of any of the Acquired Proprietary Rights have not infringed,
misappropriated or otherwise violated, and are not infringing, misappropriating
or otherwise violating, any Intellectual Property of any Person (provided that
the foregoing representation and warranty shall not be applicable to the extent
that a breach thereof arises from or relates to infringement, misappropriation
or other violation of Intellectual Property by a Seller’s licensor for which
such Seller does not have Knowledge); no Proceeding against Sellers have been
commenced or is, to Sellers’ Knowledge, threatened, challenging the validity,
enforceability, ownership, or use of any Acquired Proprietary Rights; and
Sellers have not received any written notice of infringement or other violation,
or any other challenge in regard to the validity, enforceability, ownership or
use of or to any Acquired Proprietary Rights. To Sellers’ Knowledge, no Person
is infringing, misappropriating or otherwise violating any Acquired Proprietary
Rights.

 

(f)          Sellers have taken all reasonable measures to safeguard and
maintain the confidentiality of all material confidential information and trade
secrets of the Business. To Sellers’ Knowledge, no current or former
equityholder, officer, employee, independent contractor or agent of Sellers has
made a material disclosure of, or otherwise used in an unauthorized manner, any
confidential information of the Business.

 

Section 3.11         Contracts. Sellers have provided Buyer with true, correct
and complete copies of all Acquired Contracts. Sellers are not in default, and
no event has occurred that with the giving of notice or passage of time or both
would constitute a default, under any Acquired Contract. To Sellers’ Knowledge,
no other party to any Acquired Contract is in default thereunder nor, to
Sellers’ Knowledge, has any event occurred that with the giving of notice or the
passage of time or both would constitute a default by any other party to any
such Acquired Contract. Except as set forth on Schedule 3.11, each Acquired
Contract is in full force and effect, is valid and enforceable against the
parties thereto in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other similar Laws affecting the rights of creditors generally and the
availability of equitable remedies, and is not subject to any claims, charges,
set-offs or defenses.

 

12

 

 

Section 3.12         Litigation. Except as set forth on Schedule 3.12, there is
not currently and, since December 31, 2010 there has not been any suit, action,
proceeding, claim, Order, investigation or grievance (collectively,
“Proceedings”), pending before any court or any other Governmental Authority or,
to Sellers’ Knowledge, threatened against either Seller or any of the current or
former officers, directors or employees of either Seller with respect to either
Seller or the Business or the Acquired Assets. Except as set forth on Schedule
3.12, neither Seller is subject to any Order of any court or other Governmental
Authority. Neither Seller is engaged in any Proceeding that relates to the
Business or any of the Acquired Assets to recover monies due it or for damages
sustained by it or to cause a third party to act or refrain from acting in a
certain manner.

 

Section 3.13         Compliance with Applicable Laws. Except as set forth on
Schedule 3.13, Sellers are and have been in compliance with all Laws in
connection with the conduct, ownership, use, occupancy or operation of the
Business and the Acquired Assets, except for instances of noncompliance that
would not reasonably be expected to result in any Material Adverse Effect, and
neither Seller has received written notice of any violation of any Law by either
Seller in connection with the conduct, ownership, use, occupancy or operation of
the Business or the Acquired Assets.

 

Section 3.14         Real Property. Neither Seller owns any real property.
Schedule 3.14 lists all real property leased by either Seller (the “Leased Real
Property”). Sellers do not have any past due obligation as lessee under any real
property lease identified on Schedule 3.14. To Sellers’ Knowledge, there is no
pending or threatened condemnation or other governmental taking of any Leased
Real Property or any part thereof. There are no special, general or other
assessments pending against either Seller.

 

Section 3.15         Taxes. Except as set forth on Schedule 3.15:

 

(a)          Each Seller has timely filed all material Tax Returns that it was
required to file with the appropriate Governmental Authorities in all
jurisdictions in which such returns are required to be filed. All such Tax
Returns accurately and correctly reflect the Taxes of each Seller for the
periods covered thereby and are complete in all material respects. All Taxes due
and payable by either Seller on or prior to the Closing Date have been or will
be timely paid. To Sellers’ Knowledge, there is no basis for any Governmental
Authority to assess any additional Taxes on either Seller for any period for
which Tax Returns of such Seller have been filed. No claim has ever been made by
an authority in a jurisdiction where either Seller does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction. There are no
encumbrances on any of the Acquired Assets or assets of either Seller that arose
in connection with any failure (or alleged failure) to pay any Tax.

 

13

 

 

(b)          Each Seller has withheld or collected and paid or deposited in
accordance with law all material Taxes required to have been withheld or
collected and paid or deposited by such Seller in connection with amounts paid
or owing to any employee, independent contractor, creditor, stockholder, or
other third party.

 

(c)          There is no dispute or claim concerning any liability relating to
Taxes of either Seller either (i) claimed or raised by any Governmental
Authority in writing or (ii) as to which such Seller or its managers or officers
(and employees responsible for Tax matters) has Knowledge. There are no Tax
statements of deficiency assessed against or agreed to by either Seller since
its inception. No examination or audit of any Tax Return of either Seller by any
Governmental Authority is currently in progress or, to Sellers’ Knowledge,
threatened or contemplated.

 

(d)          Each Seller is a “disregarded entity” of Posteluk for federal
income tax purposes.

 

Section 3.16        Insurance Policies. Attached hereto as Schedule 3.16(a) is a
list of all policies of fire, liability, business interruption, and other forms
of insurance and all fidelity bonds and surety bonds held by or applicable to
Sellers, the Business or the Acquired Assets at any time within the past three
years, which schedule sets forth in respect of each such policy the policy name,
policy number, carrier, term, type of coverage, deductible amount or
self-insured retention amount, limits of coverage, and annual premium. Except as
disclosed on Schedule 3.17 attached hereto, there has been no material change in
the type of insurance coverage maintained by Sellers during the past five years,
nor has there been any time during such period in which Sellers had no insurance
coverage. No insurance policy of either Seller has been cancelled within the
last three years and, to Sellers’ Knowledge, no threat has been made to cancel
any insurance policy of either Seller within such period. No pending claims made
by or on behalf of either Seller under such policies have been denied. All
premiums payable with respect to such policies have been timely paid, or
adequate arrangements for payment have been made.

 

Section 3.17         Employee Benefit Plans.

 

(a)          Schedule 3.17(a) sets forth a correct and complete list of all
Employee Benefit Plans. Each Employee Benefit Plan has been in substantial
compliance and currently substantially complies in form and in operation in all
respects with all applicable Law, and has been and is operated substantially in
accordance with its terms, except for instances of noncompliance as would not
result in harm to Buyer. Except as would not result in harm to Buyer, all
contributions (including all employer and employee contributions) have been
timely made to each applicable Employee Benefit Plan.

 

14

 

 

(b)          Within the past six years, neither Seller nor any ERISA Affiliate
has at any time participated in or made contributions to or had any other
liability or potential liability with respect to a plan that is (i) a
“multiemployer plan” within the meaning of Section 3(37) and Section 4001 of
ERISA, (ii) a “multiple employer plan” within the meaning of Section 413(c) of
the Code, (iii) a “multiple employer welfare arrangement” within the meaning of
Section 3(40) of ERISA or (iv) any plan subject to Section 412 or 432 0f the
Code or to Title IV of ERISA.

 

Section 3.18         Employees and Labor Matters. Set forth on Schedule 3.18(a)
is a list of the employees of the Business, setting forth each such Person’s
name, title, location, and current rate of compensation. Except as set forth on
Schedule 3.18(a), no Person listed thereon has received any bonus or increase in
compensation since, and there has been no “general increase” in the compensation
or rate of compensation payable to any employees of the Business since
December 31, 2011, nor since such date has either Seller made any promise to the
employees of the Business orally or in writing, of any bonus or increase in
compensation, whether or not legally binding. Neither Seller is a party to or
obligated with respect to any collective bargaining agreement with any labor
union or other representative of employees or any employee benefits provided for
by any such agreement. With respect to the Business, no strike, work stoppage,
slowdown, material labor dispute or union organizational activity has occurred
at any time since January 1, 2010 or is pending or, to Sellers’ Knowledge,
threatened against Seller. No employee of the Business is currently on
short-term disability or long-term disability or on any other leave of absence.
Schedule 3.18(b) sets forth the name, work location and date of termination of
any employee of either Seller whose employment with one of the Sellers was
involuntarily terminated within 91 days prior to the date hereof.

 

Section 3.19         Permits. A true and complete list of all governmental
permits and licenses necessary for the operation of the Business in the manner
that it is presently conducted is set forth on Schedule 3.19 (collectively,
“Permits”). Each Seller has all such Permits and is in compliance in all
material respects with all terms and conditions of any such Permit. No action or
proceeding seeking or contemplating the revocation or suspension of any Permit
is pending or, to Sellers’ Knowledge, threatened.

 

Section 3.20         Environmental Matters.

 

(a)          No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no Proceeding is
pending or, to Sellers’ Knowledge, threatened against either Seller, in each
case which is unresolved, with respect to any matters arising out of any
Environmental Law and related to either Seller, the assets, properties or
Business.

 

(b)          Each Seller is in compliance with all Environmental Laws, and
possesses and is in compliance with all material permits, authorizations and
licenses required for its current operations under applicable Environmental
Laws, except for instances of noncompliance that would not reasonably be
expected to result in any Material Adverse Effect.

 

15

 

 

Section 3.21         Transactions with Affiliates. Except as set forth on
Schedule 3.21, there are no loans, leases or other continuing transactions
between Sellers or between either Seller on the one hand and (i) any officer,
manager or employee of either Seller; or (ii) Posteluk; or (iii) any respective
family member or affiliate of such officer, manager or employee or Posteluk on
the other hand. Except as set forth on Schedule 3.21, none of either Seller,
Posteluk, or officer, manager, employee or Affiliate of either Seller or
Posteluk possesses, directly or indirectly, any financial interest in, or is a
stockholder, director, officer, member, manager, employee or Affiliate of, any
corporation, firm, association or business organization which is a client,
supplier, distributor, broker, lessor, lessee, sublessor, sublessee or
competitor of either Seller. There are no assets or contracts used in connection
with or related to the Business, which are owned by Posteluk or anyone other
than one of Sellers.

 

Section 3.22         Accounts Receivable. The Accounts Receivable represent bona
fide obligations arising from sales made by Sellers in the Ordinary Course of
Business, and the reserves and allowances established by Sellers with respect
thereto are in accordance with Sellers’ policies and procedures and are
reasonable, taking into account current market conditions and the historical
patterns of the Business. Except as set forth on Schedule 3.22, none of the
Accounts Receivable is subject to discount and all Accounts Receivable are
collectible in the Ordinary Course of Business subject to ordinary reserves.
Seller has not received and does not expect to receive any written notice from
or on behalf of any account debtor asserting any defense to payment or right of
setoff with respect to any of the Accounts Receivable. No contest with respect
to the amount or validity of any Account Receivable is pending. The values at
which Accounts Receivable are carried on the Financial Statements reflect the
policies and past procedures of Sellers, are consistent with past practice and
are in accordance with GAAP, consistently applied.

 

Section 3.23         Vendors. Schedule 3.23 attached hereto sets forth Sellers’
top four vendors (the “Top Vendors”). Except as set forth on Schedule 3.23,
there are no material outstanding disputes with any Top Vendor, and no Top
Vendor has give notice that it will not do business with (or that it will
materially reduce its business with) Sellers in the future or with Buyer
following the consummation of the transactions contemplated by this Agreement.
Sellers are not delinquent on any payments to the Top Vendors.

 

Section 3.24         Disclosure. Each Seller and Posteluk recognize that Buyer
is basing its decision to consummate the acquisition of the Acquired Assets in
reliance upon Posteluk’s and Sellers’ representations and warranties, the
Financial Statements, covenants and information in Posteluk’s and Sellers’
Disclosure Schedules. No representation or warranty by Posteluk or Sellers
contained in this Agreement or any other document, certificate or other
instrument delivered to or to be delivered by or on behalf of Sellers or
Posteluk pursuant to this Agreement, contains any untrue statement of a material
fact or omits to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein
not misleading.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Sellers that:

 

Section 4.1           Organization. Buyer is a corporation duly organized and
validly existing under the laws of Delaware. Buyer has the corporate power and
authority to own all of its properties and assets and to conduct its business,
except where the failure to have such power would not have a material adverse
effect on its business.

 

16

 

 

Section 4.2           Authorization. The execution and delivery of this
Agreement and the Transaction Documents to which Buyer is a party, the
performance by Buyer of its obligations hereunder and thereunder and the
consummation by Buyer of the Transactions have been duly authorized by all
necessary corporate action and no other act or proceeding on the part of Buyer
is necessary to consummate the Transactions. Buyer has all requisite power and
authority to enter into, execute and deliver this Agreement and the Transaction
Documents to which Buyer is a party and to perform its obligations hereunder and
thereunder. Assuming the due authorization, execution and delivery hereof by
Sellers and Posteluk, this Agreement and the Transaction Documents to which
Buyer is a party constitute the valid and legally binding obligations of Buyer,
enforceable in accordance with their terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and other
similar Laws affecting the rights of creditors generally, and the availability
of equitable remedies.

 

Section 4.3           No Violation. The execution, delivery and performance by
Buyer of this Agreement and the Transaction Documents to which Buyer is a party
and the consummation of the Transactions do not and will not:

 

(a)           result in the breach of any of the terms or conditions of, or
constitute a default under, or in any manner release any party thereto from any
obligation under, any mortgage, note, bond, indenture, Contract or other
instrument or obligation of any kind or nature by which Buyer may be bound or
affected;

 

(b)           violate any Laws or conflict with any Order; or

 

(c)           violate any provision of the certificate of incorporation or
bylaws of Buyer.

 

Section 4.4           Consents and Approvals. No consent, approval or
authorization of, or declaration, filing or registration with, or notice to, any
Governmental Authority is required to be made, obtained or given by Buyer in
connection with Buyer’s authorization, execution and delivery of this Agreement
or the Transaction Documents to which Buyer is a party, the performance by Buyer
of its obligations hereunder and thereunder, and the consummation by Buyer of
the Transactions.

 

Section 4.5           No Brokers or Finders. No agent, broker, investment banker
or other Person acting on behalf of Buyer or its Affiliates, or under the
authority thereof, is or will be entitled to any brokers’ or finders’ fee or any
other commission or similar fee directly or indirectly from any of the Parties
in connection with any of the transactions contemplated hereby.

 

Section 4.6           Financing. Buyer will have as of Closing, available cash
to pay on a timely basis all of the consideration payable under Article 1 as
required by this Agreement, and to make all other necessary payments in
connection with the Transactions and to pay all related Expenses of Buyer.

 

17

 

 

ARTICLE 5
INDEMNIFICATION

 

Section 5.1           Survival. The representations and warranties made herein
and in any certificate delivered in connection herewith shall survive for a
period of 12 months following the Closing Date, at which time they shall expire;
provided, however, that (i) the representations and warranties set forth in
Sections 3.15 and 3.20 shall survive the Closing until the expiration of the
applicable statute of limitations and (ii) the representations and warranties
set forth in Article 2 and Sections  3.1, 3.3, 3.5, 3.9(a) and Article 4 of this
Agreement shall survive indefinitely. Notwithstanding the foregoing, any claim
for fraud or willful misconduct shall survive indefinitely. The representations
and warranties identified in the immediately preceding sentence are referred to
herein as the “Fundamental Representations”. If written notice of a claim has
been given prior to the expiration of the applicable representations and
warranties, then notwithstanding any statement herein to the contrary, the
relevant representations and warranties shall survive as to such claim, until
such claim is finally resolved. Unless a specified period is set forth in this
Agreement or in a Transaction Document (in which event such specified period
will control), all agreements and covenants contained in this Agreement and in
any Transaction Documents will survive the Closing and remain in effect
indefinitely.

 

Section 5.2           Indemnification by Sellers and Posteluk. From and after
the Closing, Sellers and Posteluk agree, jointly and severally, to indemnify,
defend and save Buyer and its Affiliates, equityholders, officers, directors,
employees, agents and representatives (each, a “Buyer Indemnified Party” and
collectively, the “Buyer Indemnified Parties”) harmless from and against any and
all liabilities, deficiencies, demands, claims, Proceedings, causes of action,
assessments, losses, costs, expenses, interest, fines, penalties and damages
(including fees and expenses of attorneys and accountants and costs of
investigation) (individually and collectively, the “Losses”) suffered, sustained
or incurred by any Buyer Indemnified Party arising out of or otherwise by virtue
of: (a) any breach of any of the representations or warranties of Sellers or
Posteluk contained in Article 2 or 3 of this Agreement or in any Transaction
Document; (b) the failure of Sellers or Posteluk to perform any of their or his
covenants or obligations contained in this Agreement, the Transaction Documents
or in any exhibit or schedule hereto or thereto; or (c) any Excluded Liability.

 

Section 5.3           Indemnification by Buyer. From and after the Closing,
Buyer agrees to indemnify, defend and save Sellers, Posteluk and Sellers’
officers, directors, employees, agents and representatives (each, a “Seller
Indemnified Party” and collectively the “Seller Indemnified Parties”) harmless
from and against any and all Losses sustained or incurred by any Seller
Indemnified Party arising out of or otherwise by virtue of: (a) any breach of
any of the representations and warranties of Buyer contained in Article 4 of
this Agreement or in the Transaction Documents, (b) the failure of Buyer to
perform any of its covenants or obligations contained in this Agreement or the
Transaction Documents or in any exhibit or schedule attached hereto or thereto
or (c) any Assumed Liability.

 

18

 

 

Section 5.4           Indemnification Procedure.

 

(a)           If a Buyer Indemnified Party or a Seller Indemnified Party seeks
indemnification under this Article 5, such party (the “Indemnified Party”) shall
give written notice to the other party (the “Indemnifying Party”) of the facts
and circumstances giving rise to the claim. In that regard, if any Proceeding,
liability or obligation shall be brought or asserted by any third party which,
if adversely determined, would entitle the Indemnified Party to indemnity
pursuant to this Article 5 (a “Third-Party Claim”), the Indemnified Party shall
promptly notify the Indemnifying Party of such Third-Party Claim in writing,
specifying the basis of such claim and the facts pertaining thereto, and the
Indemnifying Party, if the Indemnifying Party so elects, shall assume and
control the defense thereof (and shall consult with the Indemnified Party with
respect thereto), including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all necessary expenses. If the
Indemnifying Party elects to assume control of the defense of a Third-Party
Claim, the Indemnified Party shall have the right to employ counsel separate
from counsel employed by the Indemnifying Party in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of the Indemnified
Party unless (x) the Indemnifying Party has been advised by the Indemnifying
Party’s counsel that a reasonable likelihood exists of a conflict of interest
between the Indemnifying Party and the Indemnified Party, or (y) the
Indemnifying Party has failed to assume the defense and employ counsel; in which
case the fees and expenses of the Indemnified Party’s counsel shall be paid by
the Indemnifying Party. All claims other than Third-Party Claims (a “Direct
Claim”) may be asserted by the Indemnified Party giving notice to the
Indemnifying Party. Absent an emergency or other extenuating circumstance, the
Indemnified Party shall give written notice to the Indemnifying Party of such
Direct Claim prior to taking any material actions to remedy such Direct Claim.

 

(b)           In no event shall the Indemnified Party pay or enter into any
settlement of any claim or consent to any judgment with respect to any
Third-Party Claim without the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld, conditioned or delayed) if
such settlement or judgment would require the Indemnifying Party to pay any
amount. The Indemnifying Party may enter into a settlement or consent to any
judgment without the consent of the Indemnified Party so long as (i) such
settlement or judgment involves monetary damages only and (ii) a term of the
settlement or judgment is that the Person or Persons asserting such Third-Party
Claim unconditionally release all Indemnified Parties from all liability with
respect to such claim; otherwise the consent of the Indemnified Party shall be
required in order to enter into any settlement of, or consent to the entry of a
judgment with respect to, any Third-Party Claim, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

Section 5.5           Failure to Give Timely Notice. A failure by an Indemnified
Party to provide notice as provided in Section 5.4 will not affect the rights or
obligations of any Person except and only to the extent that, as a result of
such failure, any Person entitled to receive such notice was damaged as a result
of such failure to give timely notice. Nothing contained in this Section 5.5
shall be deemed to extend the period for which Sellers’ representations and
warranties will survive Closing as set forth in Section 5.1 above.

 

19

 

 

Section 5.6           Limitations on Indemnification Obligation. Notwithstanding
anything in this Agreement to the contrary, the liability of Sellers and
Posteluk to the Buyer Indemnified Parties with respect to claims for
indemnification pursuant to Section to 5.2 is subject to the following:

 

(a)          Sellers and Posteluk shall not be liable to the Buyer Indemnified
Parties for Losses arising under Section 5.2(a) to the extent that the amounts
otherwise indemnifiable for such breaches exceeds an aggregate maximum of
$640,000; provided, however, that the foregoing limitation shall not apply to
claims for Losses arising from (i) a breach of the representations and
warranties set forth in Article 2 or Sections 3.1, 3.2, 3.3, 3.4, 3.5, or 3.15
or (ii) any Excluded Liability or Lien not otherwise assumed hereby by Buyer,
including any Third Party Claim relating to any Excluded Liability.

 

(b)          Sellers and Posteluk shall not be liable to the Buyer Indemnified
Parties for Losses arising under Section 5.2(a) until and unless the aggregate
amounts indemnifiable for such breaches exceeds $60,000. In the event the Buyer
Indemnified Parties’ claim for Losses, in the aggregate, exceed $60,000, the
Buyer Indemnified Parties shall be entitled to indemnification hereunder for all
such Losses.

 

(c)          Sellers and Posteluk shall not be liable to the Buyer Indemnified
Parties for Losses arising under Section 5.2(a) unless the claim therefor is
asserted in writing on or prior to the expiration of the applicable survival
period.

 

(d)          Notwithstanding anything contained herein to the contrary, no Buyer
Indemnified Party shall be entitled to make any claims for indemnification with
respect to any matter to the extent (i) the Purchase Price has been adjusted
after the date hereof to reflect such matter or Buyer has unsuccessfully
asserted a claim pursuant to Section 1.6 to adjust the Purchase Price with
respect to such matter or (ii) any reserve with respect thereto was included on
the Closing Statement or the Balance Sheet (but only to the extent of such
reserve amount).

 

(e)          Buyer shall use its commercially reasonable efforts to pursue all
legal rights and remedies available in order to minimize the Losses for which
indemnification is provided to the Buyer Indemnified Parties by Sellers and
Posteluk under this Article 5, including its commercially reasonable efforts to
pursue insurance proceeds or other reimbursement or indemnity arrangements;
provided that, nothing herein shall be deemed to require Buyer to pursue any
such other legal rights and remedies prior to bringing any claim for
indemnification hereunder.

 

(f)          Except with regard to indemnification for claims actually paid to
third parties, Losses payable by an Indemnifying Party under this Article 5
shall not include punitive damages, damages related to mental or emotional
distress, exemplary damages or damages calculated as a multiple of earnings.

 

Section 5.7          Payments. Payments of all amounts owing by an Indemnifying
Party under this Article 5 shall be made promptly upon the determination in
accordance with this Article 5 that an indemnification obligation is owing by
the Indemnifying Party to the Indemnified Party.

 

20

 

 

Section 5.8           Purchase Price Adjustment. Any indemnification received
under this Article 5 shall be treated by Buyer, Sellers, Posteluk and their
respective Affiliates for Tax purposes as an adjustment to the Purchase Price.

 

Section 5.9           Exclusive Remedy. Any claim or cause of action (whether
such claim sounds in tort, contract or otherwise and including statutory rights
and remedies) based upon, relating to or arising out of this Agreement or the
Transactions or otherwise in respect of the status, operations, condition or
ownership of Sellers or their respective businesses or properties on or prior to
the Closing Date must be brought by either party in accordance with the
provisions and applicable limitations of this Article 5, which in the absence of
fraud or willful misconduct shall constitute the sole and exclusive remedy of
all Parties, their Affiliates, successors and assigns and all Persons who may
claim any rights through them, for any such claim or cause of action.

 

ARTICLE 6
CLOSING

 

Section 6.1           Closing. The Transactions shall be consummated at a
closing (the “Closing”), which shall take place at 10:00 a.m., Chicago time on
the date three Business Days after each party has satisfied the conditions to
closing set forth in Sections 6.2 and 6.3 at the offices of Katten Muchin
Rosenman LLP, 525 W. Monroe, Suite 1900, Chicago, Illinois 60661, remotely via
the exchange of executed documents and other closing deliverables or at such
other time and place as may be agreed to by the Parties in writing. The date on
which the Closing occurs shall be referred to as the “Closing Date.” The Closing
shall be deemed effective at 12:01 a.m. on the Closing Date (the “Effective
Time”).

 

Section 6.2           Conditions to Sellers’ Obligations. The obligations of
Sellers to effect the Closing shall be subject to the satisfaction at or prior
to the Closing of the following conditions, any one or more of which may be
waived by Sellers:

 

(a)          There shall not be in effect any injunction, order or decree of a
court of competent jurisdiction that prohibits or delays consummation of any
material part of the Transactions.

 

(b)          (i) The representations and warranties of Buyer set forth in this
Agreement shall be true and correct in all material respects (except in each
case for those representations and warranties qualified as to “material,”
“materiality,” “Material Adverse Effect” or similar expressions, which shall be
true and correct in all respects) as of the date of this Agreement and as of the
Closing Date (except to the extent that any representation and warranty
expressly speaks as of a date earlier than the Closing Date, in which case such
representation and warranty shall speak solely as of such earlier date), and
(ii) Buyer shall have performed and complied in all material respects with the
agreements contained in this Agreement required to be performed and complied
with by it prior to or at the Closing (except in each case for those agreements
that are qualified as to “material,” “materiality,” “Material Adverse Effect” or
similar expressions, which shall have been performed or complied with in all
respects).

 

21

 

 

(c)          No action or proceeding shall have been instituted by any
Governmental Authority and, at what would otherwise have been the Closing Date,
remain pending to restrain or prohibit any material part of the Transactions or
to seek any material divestiture or to revoke or suspend any material license,
permit, order or approval by reason of any of the Transactions; nor shall any
Governmental Authority have notified any party to this Agreement or any of their
respective Affiliates that consummation of any material part of the Transactions
would constitute a violation of the laws of any jurisdiction or that it intends
to commence an action or proceeding to restrain or prohibit any material part of
the Transactions or to require such material divestiture, revocation or
suspension; unless, in either such case, such Governmental Authority shall have
withdrawn such notice and abandoned such action or proceeding.

 

Section 6.3           Conditions to Buyer’s Obligations. The obligations of
Buyer to effect the Closing shall be subject to the satisfaction at or prior to
the Closing of the following conditions, any one or more of which may be waived
by Buyer:

 

(a)          There shall not be in effect any injunction, order or decree of a
court of competent jurisdiction that prohibits or delays consummation of any
material part of the Transactions.

 

(b)          (i) The representations and warranties of Sellers and Posteluk set
forth in this Agreement shall be true and correct in all material respects
(except in each case for those representations and warranties qualified as to
“material,” “materiality,” “Material Adverse Effect” or similar expressions,
which shall be true and correct in all respects) as of the date of this
Agreement and as of the Closing Date (except to the extent that any
representation and warranty expressly speaks as of a date earlier than the
Closing Date, in which case such representation and warranty shall speak solely
as of such earlier date), and (ii) each of Sellers and Posteluk shall have
performed and complied in all material respects with the agreements contained in
this Agreement required to be performed and complied with by it or him prior to
or at the Closing (except in each case for those agreements that are qualified
as to “material,” “materiality,” “Material Adverse Effect” or similar
expressions, which shall have been performed or complied with in all respects).

 

(c)          No action or proceeding shall have been instituted by any
Governmental Authority and, at what would otherwise have been the Closing Date,
remain pending to restrain or prohibit any material part of the Transactions or
to seek any material divestiture or to revoke or suspend any material license,
permit, order or approval by reason of any of the Transactions; nor shall any
Governmental Authority have notified any party to this Agreement or any of their
respective Affiliates that consummation of any material part of the Transactions
would constitute a violation of the laws of any jurisdiction or that it intends
to commence an action or proceeding to restrain or prohibit any material part of
the Transactions or to require such material divestiture, revocation or
suspension; unless, in either such case, such Governmental Authority shall have
withdrawn such notice and abandoned such action or proceeding.

 

22

 

 

(d)          The Required Consents shall have been obtained by Sellers.

 

(e)          Buyer has completed its due diligence investigation of Sellers’
results of operations to its reasonable satisfaction.

 

Section 6.4          Deliveries by Sellers. At the Closing, Sellers shall
deliver or cause to be delivered to Buyer:

 

(a)          a Bill of Sale and Assignment and Assumption Agreement (the “Bill
of Sale”) and such other assignments and instruments of conveyance and transfer
duly executed by Sellers, as shall be effective to vest Buyer with full and
complete right, title and interest in and to the Acquired Assets, free and clear
of all Liens;

 

(b)          a certificate executed and delivered by Posteluk attesting and
certifying as to the organizational documents of Sellers (including Sellers’
charters, certified as of a recent date by the Secretary of State of the State
of Wisconsin, and Sellers’ limited liability company agreements);

 

(c)          certificate of good standing of each Seller issued not earlier than
five days prior to the Closing Date by the Secretary of State of the State of
Wisconsin;

 

(d)          all Required Consents;

 

(e)          evidence satisfactory to Buyer that all Liens on the Acquired
Assets have been released;

 

(f)          amendments to the leases for the real property located in Hayward,
Neillsville, Rapids, Adams and the corporate office adding a six-month
termination provision, duly executed by all parties thereto;

 

(g)          a non-foreign affidavit dated as of the Closing Date sworn under
penalty of perjury and in form and substance required under the Treasury
Regulation pursuant to Section 1445 of the Code from each Seller stating that it
is not a “Foreign Person” as defined in Section 1445 of the Code; and

 

(h)          such other documents and instruments as Buyer may reasonably
require in order to effectuate the Transactions.

 

All documents and instruments delivered to Buyer shall be in form and substance
reasonably satisfactory to Buyer.

 

Section 6.5          Deliveries by Buyer. At the Closing, Buyer shall deliver or
cause to be delivered to Sellers:

 

(a)          federal funds wire transfer in an amount equal to the Base Purchase
Price;

 

23

 

 

(b)          the Bill of Sale, duly executed by Buyer; and

 

(c)          such other documents and instruments as Sellers may reasonably
require in order to effectuate the Transactions.

 

All documents and instruments delivered to Sellers shall be in form and
substance reasonably satisfactory to Sellers.

 

ARTICLE 7
COVENANTS AND OTHER AGREEMENTS

 

Section 7.1           Non-Competition; Confidentiality. The Parties agree that
Buyer is relying on the covenants and agreements set forth in this Section 7.1,
that without such covenants Buyer would not enter into this Agreement or the
Transactions, and that the Purchase Price is sufficient consideration to make
the covenants and agreements set forth herein enforceable.

 

(a)          Non-competition. In furtherance of the transfer of the Acquired
Assets to Buyer hereunder by virtue of the Transactions, to more effectively
protect the value of the Acquired Assets so transferred, and to induce Buyer to
consummate the Transactions, Sellers and Posteluk (the “Restricted Parties”)
covenant and agree that, during the Term (as defined below), the Restricted
Parties will not, nor will the Restricted Parties permit any of their Affiliates
to, invest in, provide assistance to, engage or participate in (whether directly
or indirectly, individually or as an investor, owner, securityholder, partner,
member, director, manager, officer, employee, consultant, sales representative,
lender, distributor or agent of any other Person), or receive any compensation
or economic benefit in connection with, any business that is considered to be
competitive with the Business or any portion thereof, anywhere in the United
States of America. Notwithstanding the foregoing, nothing contained in this
Section 7.1(a) shall prohibit any Restricted Party or any of its Affiliates from
owning less than two percent of any class of stock listed on a national
securities exchange or traded in the over-the-counter market or being employed
by Buyer to work in the Business. Posteluk’s ownership of a 49% membership
interest in PEARCE Companies LLC, a 50% membership interest in S&R Enterprises
LLC and a 51% membership interest in PEARCE Printing LLC shall not be deemed to
violate Section 7.1(a), provided, that such entities shall not compete with the
Business. The “Term” shall mean the period beginning on the Closing Date and
ending upon the fourth anniversary of the Closing Date.

 

24

 

 

(b)          Confidentiality. The Restricted Parties recognize and acknowledge
that (i) as of the Closing, they have knowledge of confidential and proprietary
information concerning Buyer, the Business and the Acquired Assets
(“Confidential Information”) and (ii) may continue to have access to
Confidential Information after the Closing. In light of the foregoing, from and
after the Closing, each Restricted Party shall, and shall cause his or its
Affiliates to, maintain the confidentiality of, and refrain from using or
disclosing to any Person, all Confidential Information. Notwithstanding the
foregoing, (A) Posteluk, while employed by Buyer, may use the Confidential
Information in furtherance of Buyer’s interests, (B) the Restricted Parties may
disclose any Confidential Information as required by Law and (C) the Restricted
Parties may disclose Confidential Information that is in the public domain or is
known to the Person to whom it was or may be disclosed through no wrongful act
on the part of such Restricted Party, any of his or its Affiliates or any of his
or its agents. In the event that any Restricted Party reasonably believes after
consultation with counsel that it or he is required by Law to disclose any
Confidential Information, such Restricted Party will (x) provide Buyer with
prompt notice before such disclosure in order that Buyer may attempt to obtain a
protective order or other assurance that confidential treatment will be accorded
to such Confidential Information and (y) cooperate with Buyer in attempting to
obtain such order or assurance. For the avoidance of doubt, this Section 7.1(b)
shall not apply to any disclosures made by any Restricted Party in connection
with or relating to the preparation, audit or review of Tax Returns, any
inquiries by any Governmental Authority relating to Taxes, or any claim
asserting liability for Taxes.

 

(c)          Interference with Relationships. During the Term, except as
requested by or on behalf of Buyer, no Restricted Parties or any of its or his
Affiliates shall, directly or indirectly, employ, engage or recruit, solicit,
contact or approach for employment or engagement, or participate as an employee,
agent, independent contractor, owner, securityholder, director, manager,
partner, member or in any other individual or representative capacity in any
business that employs, engages or recruits, solicits, contacts or approaches for
employment or engagement, any Transferred Employee (other than Posteluk), or
otherwise seek or attempt to influence or alter any such Transferred Employee’s
relationship with Buyer.

 

(d)          Blue-Pencil. If any court of competent jurisdiction shall at any
time deem the term of any particular restrictive covenant contained in this
Section 7.1 too lengthy or the geographic area covered too extensive, the other
provisions of this Section 7.1 shall nevertheless stand, the Term shall be
deemed to be the longest period permissible by Law under the circumstances and
geographic area covered shall be deemed to comprise the largest territory
permissible by Law under the circumstances. The court in each case shall reduce
the Term and/or geographic area covered to permissible duration or size.

 

Section 7.2           Employees of the Business; Employee Benefit Matters

 

(a)          Buyer shall offer employment to substantially all employees of the
Business who are in good standing as of the Closing Date on terms substantially
similar to those in effect on the date hereof. Those employees who accept such
offers of employment shall be referred to herein as the “Transferred Employees”.
Each Seller shall use reasonable efforts to assist Buyer in hiring each
Transferred Employee. From the date hereof until the first to occur of the
Closing Date or the termination of this Agreement, each Seller shall not take
any action, directly or indirectly, to prevent or discourage any such
Transferred Employee from being employed by Buyer as of the Closing Date. Each
Seller shall be responsible for (i) any claims, liabilities or obligations
arising, accrued or incurred on or prior to the Closing Date under applicable
Law under such Seller’s Employee Benefit Plans, such Seller’s worker’s
compensation, unemployment and disability arrangements, employment or severance
agreements, any stock options or other equity based, bonus, incentive or
deferred compensation or severance plan or arrangement and (ii) the collection
of premiums and all related costs of benefits offered under the continuation of
benefits provisions of COBRA for all employees of the Sellers and their
dependents who are not Transferred Employees. Nothing herein shall be construed
or interpreted to impose on Buyer any obligation for the continuation of
employment of any employee for any period of time following the Closing or
limitation on its ability to determine compensation or benefits provided to any
employee, who becomes a Transferred Employee except, with respect to Posteluk,
as provided in the employment agreement between Posteluk and Buyer.

 

25

 

 

(b)          Each Seller shall be responsible for and shall, as of the Closing
Date, have fully paid and satisfied in full all amounts owed to any employee,
including wages, salaries, severance pay, any employment, incentive,
compensation or bonus agreements or other benefits or payments (including
without limitation all payments, obligations and other entitlements associated
with any Employee Benefit Plan) relating to the period of employment by such
Seller, or on account of the termination thereof, and each Seller shall
indemnify Buyer and hold Buyer harmless from any liabilities or Liens
thereunder. Notwithstanding the foregoing, Buyer shall be responsible for all
Accrued Vacation Obligations and Accrued Commissions.

 

Section 7.3           Nonassignable Contracts. To the extent that the assignment
hereunder by Sellers to Buyer of any Acquired Contract is not permitted or is
not permitted without the consent of any other party to the Acquired Contract,
this Agreement shall not be deemed to constitute an assignment of any such
Acquired Contract if such consent is not given or if such assignment otherwise
would constitute a breach of, or cause a loss of contractual benefits under, any
such Acquired Contract, and Buyer shall not assume any obligations or
liabilities thereunder. With respect to any such Acquired Contract, Sellers and
Posteluk shall continue to use their respective reasonable efforts to obtain
such consents and shall cooperate with Buyer in any arrangement designed to
provide Buyer with the rights and benefits (subject to the obligations) under
any such Acquired Contracts.

 

Section 7.4           Further Assurances.

 

(a)          Each of the Parties shall act in good faith and use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary or advisable to consummate the
Transactions as soon as reasonably practicable. If all of the conditions to a
Party’s obligation to close hereunder shall have been satisfied, such party
shall diligently proceed to close.

 

(b)          Each of the Parties agrees that subsequent to the Closing Date upon
the reasonable request of any other Party, it shall execute and deliver, or
cause to be executed and delivered, such further reasonable instruments and take
such other commercially reasonable actions as may be necessary to carry out the
Transactions or to vest, perfect or confirm ownership of the Acquired Assets in
Buyer.

 

Section 7.5           Transfer Taxes. To the extent there are any, Sellers,
shall pay all transfer, documentary, sales, use, stamp, registration, recording
and other such Taxes and governmental fees (including any penalties and
interest), as applicable, incurred in connection with the sale and transfer of
the Acquired Assets. The Parties will cooperate to the extent reasonably
necessary to make such filings or returns as may be required. The Parties will
cooperate with each other and use their commercially reasonable efforts to
minimize the Taxes attributable to the transfer of the Acquired Assets, subject
to applicable Law.

 

26

 

 

Section 7.6           Conduct of the Business Pending Closing. Except as set
forth on Schedule 7.6, from the date hereof until the earlier of the Closing
Date or the termination of this Agreement in accordance with its terms:

 

(a)          Sellers shall conduct their operations in the Ordinary Course of
Business, and they shall use their commercially reasonable efforts to preserve
the present relationships between Sellers and their respective suppliers,
distributors, customers and other Persons having business relationships with
them; and

 

(b)          without limiting the generality of the foregoing, neither Seller
shall, except with Buyer’s prior written consent:

 

(i)          make or grant any increases in salary or other compensation or
bonuses to employees or grant any employee any severance or termination pay or
establish, adopt, enter into or amend in any material respect any Employee
Benefit Plan, except as required by Law;

 

(ii)         make any general adjustment in the type or hours of work of its
employees;

 

(iii)        acquire, exchange, lease, license or dispose of any properties or
assets of a Company, other than in the Ordinary Course of Business;

 

(iv)        enter into or amend any agreement, arrangement or transaction with
Posteluk or any of his Affiliates, except for the amendments to real estate
leases contemplated by Section 6.4(f) and cash distributions to Posteluk as
Sellers’ sole member;

 

(v)         amend or repeal any of Sellers’ organizational or governing
documents;

 

(vi)        incur any indebtedness or grant or permit any of its assets or
property to become subject to, any Lien (other than Permitted Liens);

 

(vii)       terminate or amend any agreement any material Acquired Contract or
enter into any new material agreement, except in the ordinary course of
business;

 

(viii)      change any method of accounting for Tax purposes;

 

(ix)         make or amend any elections for Tax purposes;

 

27

 

 

(x)          adopt a taxable year other than the calendar year;

 

(xi)         engage in any other transaction outside of the Ordinary Course of
Business, except as may be contemplated by this Agreement; or

 

(xii)        enter into any agreement or arrangement to take any of the
foregoing actions.

 

Notwithstanding the foregoing, Sellers are expressly permitted to make
distributions to their sole member, Posteluk, and to pay down the principal and
interest on their indebtedness.

 

Section 7.7           Exclusive Dealings. From the date hereof until the earlier
of the Closing Date or the termination of this Agreement in accordance with its
terms, none of Sellers, Posteluk, nor any of their respective officers,
employees, agents, representatives or Affiliates shall, without Buyer’s prior
written consent, (i) directly or indirectly communicate (excluding any
communication rejecting any proposal made by any Person other than Buyer),
engage, or participate in negotiations or proposals regarding, or provide
information with respect to, or otherwise cooperate with, facilitate or
encourage any effort or attempt by any person or entity other than Buyer to do
or seek, an acquisition of all or any part of the equity interests or assets of
Sellers (by merger, consolidation, stock purchase, asset purchase or otherwise)
(ii) directly or indirectly, solicit, initiate, entertain or encourage any
proposal or offer (other than with respect to Buyer) related to or in connection
with the any such acquisition described above or (iii) enter into any
understanding, letter of intent or agreement in connection with the foregoing.

 

Section 7.8           Investigation by Buyer. From the date hereof until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, Buyer may, through its representatives (including its counsel,
accountants, lenders, and consultants), make such investigations of the
properties, offices and operations of Sellers and such audit of the financial
condition of Sellers as it deems necessary or advisable in connection with the
Transactions, including, without limitation, any investigations enabling it to
familiarize itself with such properties, offices, operations, financial
condition and employees. Sellers shall permit Buyer and its authorized
representatives to have reasonable access to the premises and to all books and
records and Tax Returns of Sellers, and Buyer shall have the right to make
copies thereof and excerpts therefrom. In connection with such review, and upon
prior notice to Sellers, Buyer and its representatives may contact and
communicate with key employees, suppliers, customers, lenders and creditors of
Sellers, in each case subject to Sellers’ reasonable limitations. Sellers shall
timely furnish Buyer with such financial and operating data and other
information with respect to Sellers and their operations as Buyer may from time
to time reasonably request. Representatives of Buyer shall be entitled to hold
meetings and conferences during normal working hours with Sellers’ employees
upon reasonable notice to Sellers, to explain and answer questions about the
conditions, policies and benefits of employment in Buyer’s organization. Sellers
shall be entitled to have one or more representatives attend all such meetings.

 

28

 

 

Section 7.9           Notification. From the date hereof until the Closing Date,
Sellers and Posteluk shall give prompt notice to Buyer of (a) the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which has caused
any representation or warranty of Seller or Posteluk contained herein to be
untrue or inaccurate in any material respect and (b) any material failure of
Sellers or Posteluk to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by Sellers or Posteluk hereunder.
From the date hereof until the Closing Date, Buyer shall give prompt notice to
Sellers and Posteluk of (a) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which has caused any representation or warranty
of Buyer contained herein to be untrue or inaccurate in any material respect and
(b) any material failure of Buyer to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by Buyer hereunder. Such
disclosures shall amend and supplement the appropriate Schedules delivered on
the date hereof. Notwithstanding any provision in this Agreement to the
contrary, unless such disclosure constitutes a Material Adverse Effect and Buyer
provides Sellers with a termination notice pursuant to Section 8.16 within five
Business Days after delivery by Sellers and Posteluk of such notice pursuant to
this Section 7.9, Buyer shall be deemed to have waived its right to terminate
this Agreement or prevent the consummation of the transactions contemplated by
this Agreement or to seek indemnity with respect to such disclosed matter after
the Closing.

 

Section 7.10         Public Announcements. Prior to or at the Closing, any
announcement related to the Transactions shall be approved and agreed upon by
Buyer and Posteluk. Thereafter, Buyer, on the one hand, and Posteluk, on the
other hand, shall, to the extent feasible, consult with each other before
issuing, and provide each other reasonable opportunity to review and comment
upon, any press release or other public statements with respect to the
Transactions and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
Law, court process, or the rules of a national stock exchange.

 

Section 7.11         Required Consents. Notwithstanding that it shall be solely
Sellers’ obligation to obtain from third parties all of the Required Consents,
Sellers and Buyer shall make good faith efforts, and cooperate with one another,
(a) to execute any required novation, and secure all Required Consents,
including the preparation and submission of all required filings, and all other
consents required in order to enable Sellers and Buyer to effect the
transactions contemplated hereby in accordance with the terms and conditions
hereof and (b) to effect all such registrations, filings and notices with or to
third parties and Governmental Authorities, as may be reasonably required by or
with respect to Buyer or Sellers, respectively, in connection with the
transactions contemplated by this Agreement.

 

Section 7.12         Sellers’ Waiver. Each Seller covenants that it will forever
waive any rights under any non-competition, non-disclosure, non-solicitation or
similar provisions it has under any employment, non-compete or other
arrangements with any their respective former employees who are to be become
Transferred Employees after the Closing or otherwise relate to the Acquired
Assets.

 

29

 

 

Section 7.13         Tax Matters. Each Seller and Posteluk shall pay all Taxes
relating to the Business or the Acquired Assets that are due or that accrue
prior to the Closing Date even if such Taxes are payable after the Closing Date.
Buyer shall pay all Taxes relating to the Acquired Assets or the Buyer’s
operation of the Business that accrue for periods after the Closing Date.
Following the Closing, Buyer and each Seller shall cooperate fully, as and to
the extent reasonably requested by the other party and at the expense of the
other party, in connection with the filing of any Tax Returns and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer agrees to retain all books and records with
respect to Tax matters pertinent to each Seller relating to any Taxable period
beginning before the Closing Date until the expiration of the applicable statute
of limitations of the respective Taxable Periods, and to abide by all record
retention agreements entered into with any taxing authority. Each Seller and
Buyer hereto will cooperate in the preparation and filing of all Tax Returns and
other documents relating to Transfer Taxes, including any that would relate to
an applicable exemption or reduction for such Taxes.

 

Section 7.14         Financial Covenants. Buyer is not assuming any
inter-company debt by and between, or by and among, either Seller, Posteluk or
any Affiliate of Seller or Posteluk or any negative cash or book balances of
Sellers.

 

Section 7.15         Excluded Liabilities; Assumed Contractual Obligations. Each
Seller shall make full and timely payment of all Excluded Liabilities. Buyer
agrees to fully perform and provide services under the Assumed Contracts in
accordance with their terms.

 

Section 7.16         Subordination. In the event Buyer obtains debt financing
for the Business at any time while the Contingent Consideration remains
outstanding, each Seller agrees that all of its rights to payment of the
Contingent Consideration shall be subordinated to the payment of any amounts due
and owing to such lender. In connection therewith, each Seller agrees to take
all action as may be reasonably necessary to effectuate the foregoing including,
without limitation executing a customary subordination agreement with the party
providing such debt financing; provided, that, (i) payments of Contingent
Consideration may only be blocked during times when an event of default under
such debt financing has occurred and is continuing or would occur as a result of
Buyer making such payments of Contingent Consideration then due (collectively,
“Financing Defaults”); (ii) any payment of Contingent Consideration (or portion
thereof) that is not made when and as due and owing as a result of the
occurrence of a Financing Default shall be made immediately upon the cure or
waiver of such Financing Default; and (iii) if the Buyer has not made a payment
of Contingent Consideration that otherwise has become due and owing (including
any such failure resulting from the operation of such subordination terms), then
Buyer shall not (y) make any dividend, distribution or other payment in respect
of its equity interests, or (z) redeem or otherwise repurchase any of its equity
interest, in each case, unless and until such payment of Contingent
Consideration has been paid in full to the Sellers.

 

ARTICLE 8
MISCELLANEOUS

 

Section 8.1           Notices. All notices, reports, records or other
communications that are required or permitted to be given to the Parties under
this Agreement shall be sufficient in all respects if given in writing and
delivered in person, by facsimile (if a facsimile number has been provided and
is in effect), by overnight courier or by registered or certified mail, postage
prepaid, return receipt requested, to the receiving Party at the following
address:

 

30

 

 

If to Sellers or to Posteluk:

 

Robert Posteluk

S 752 Dexter Dr.

Spencer, WI 54479

Facsimile: [_________]

 

with a copy (which shall not constitute notice) to:

 

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661-3693
Facsimile: (312) 902-1061
Attention: Nancy Laethem Stern

 

If to Buyer:

 

PC Doctors Acquisition, Inc.
5425 Wisconsin Avenue, Suite 701
Chevy Chase, MD 20815
Facsimile: (240) 223-1331
Attention: President

 

with a copy (which shall not constitute notice) to:

 

Blackstreet Capital Management, LLC

5425 Wisconsin Avenue, Suite 701

Chevy Chase, MD 20815

Facsimile: (240) 223-1331

Attention: Murry N. Gunty

 

and

 

Patton Boggs

8484 Westpark Drive, Ninth Floor

McLean, Virginia 22102

Facsimile: (703) 744-8001

Attention: Alan Noskow

 

or such other address as such Party may have given to the other Parties by
notice pursuant to this Section 8.1. Notice shall be deemed given on (a) the
date such notice is personally delivered, (b) upon actual receipt or refusal if
sent by certified or registered mail, (c) one Business Day after the date of
delivery to the overnight courier if sent by overnight courier, or (d) the next
succeeding Business Day after transmission by facsimile.

 

31

 

 

Section 8.2           General Definitions. For the purposes of this Agreement,
the following terms have the meaning set forth below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
or any entity in which any such Person or Persons own, collectively, 10% or
more, and any officer, director or executive employee of such Person or any
Family Member of such Person and includes any past or present Affiliate of any
such Person.

 

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or analogous combined, consolidated or unitary group defined under state,
local or foreign income Tax Law).

 

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks located in Chicago, Illinois are authorized or required to be
closed.

 

“Business Names” means the following trade names “Pearce Wireless”, “PC Doctors”
and “TecGuard”.

 

“Closing Net Working Capital” means (a) all cash and cash equivalents, deposits
and other prepaid items, Current Accounts Receivable and inventory, as recorded
in the accounts of Sellers, minus (b) all Current Accounts Payable, as recorded
in the accounts of Sellers, all credit card liabilities, all Accrued Vacation
Obligations, all Accrued Commissions and other current liabilities as required
by GAAP to be accrued, in each case as of 12:01 a.m. on the Closing Date, as
determined in accordance with GAAP, applied consistently with the past practice
of Sellers to the extent such past practice is in accordance with GAAP;
provided, however, that the Closing Net Working Capital shall not take into
account any assets or liabilities of Sellers that are Excluded Assets or
Excluded Liabilities.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any contract, agreement, purchase order, sales order, lease,
license, commitment, arrangement or obligation, whether written or oral.

 

“Current Accounts Receivable” means accounts receivable that are current within
the applicable Seller’s terms and do not exceed 45 days.

 

“EBITDA” means net income plus interest expense, income taxes, depreciation and
amortization, with each such item computed in accordance with GAAP applied in a
manner consistent with Sellers’ past practice to the extent such past practice
is in accordance with GAAP.

 

“Employee Benefit Plan” means any of the following (whether written, unwritten,
terminated or subject to ERISA or not) which is sponsored or maintained by
Sellers: (a) all “employee welfare benefit plans,” as defined in Section 3(1) of
ERISA, including, without limitation, any medical plan, life insurance plan,
short-term or long-term disability plan, dental plan, and sick leave; (b) all
“employee pension benefit plans,” as defined in Section 3(2) of ERISA,
including, without limitation, any excess benefit, top hat or deferred
compensation plan or any nonqualified deferred compensation or retirement plan
or arrangement or any qualified defined contribution or defined benefit plan;
and (c) all other material plans, policies, programs, arrangements, and
agreements that provide employee benefits or benefits to any current or former
employee, including, without limitation, any severance agreement or plan,
material fringe benefit plan or program, bonus or incentive plan, stock option,
restricted stock, stock bonus or deferred bonus plan, salary reduction,
change-of-control or employment agreement (or consulting agreement with a former
employee).

 

32

 

 

“Environmental Law” shall mean any federal, state or local law, statute, rule or
regulation relating to the environment, including, without limitation, any
statute, regulation or order pertaining to (i) treatment, storage, disposal,
generation and transportation of Hazardous Materials, (ii) air, water and noise
pollution, (iii) groundwater and soil contamination, (iv) the release or
threatened release into the environment of Hazardous Materials, including
without limitation emissions, discharges, injections, spills, escapes or dumping
of pollutants or contaminants, (v) the protection of wild life, marine
sanctuaries and wetlands, including without limitation all endangered and
threatened species, (vi) storage tanks, vessels and containers, (vii)
underground and other storage tanks or vessels, abandoned, disposed or discarded
barrels, containers and other closed receptacles used to store Hazardous
Materials, (viii) health and safety of employees and other persons; (ix)
manufacture, processing, use, distribution, treatment, storage, disposal,
transportation or handling of Hazardous Materials and (x) any other applicable
Law in effect relating to pollution or protection of the environment. As used
above, the terms “release” and “environment” shall have the meaning set forth in
the federal CERCLA.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means Sellers, any subsidiary, and predecessor of any of them
and any other Person who constitutes or has constituted all or part of a
controlled group or was or is under common control with, or whose employees were
or are treated as employed by, any of Sellers, any subsidiary and/or any
predecessor or any of them, under Section 414(t) the Code.

 

“Expenses” means all legal and accounting fees and expenses and other fees and
expenses incurred or to be incurred by a Party in negotiating and preparing this
Agreement, the Transaction Documents and all other documents executed in
connection herewith and in closing and carrying out the Transactions.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board.

 

“Guarantee” means any obligation, contingent or otherwise, of Sellers directly
or indirectly guaranteeing any Indebtedness or other obligation of any other
Person. The term “guarantee” when used as a verb has a corresponding meaning.

 

“Hazardous Materials” means petroleum, PCBs and any other chemicals, materials,
substances or wastes which are defined or regulated as of the date of this
Agreement and the Closing Date as “hazardous substances” or “hazardous wastes”
under any applicable Environmental Law.

 

33

 

 

“Indebtedness” means, without duplication: (a) all indebtedness for borrowed
money or funded debt owed by Sellers, (b) all Guarantees, (c) all liabilities of
Sellers evidenced by notes, bonds or debentures, (d) all liabilities of Sellers
secured by any Liens, (e) the capitalized portion of lease liabilities of
Sellers under any capital lease, (f) all liabilities of Sellers arising from
installment purchases of property or representing the deferred purchase price of
property or services in respect of which Sellers are liable, contingently or
otherwise, as obligor or otherwise (other than trade payables and other current
liabilities incurred in the ordinary course), and (g) any interest, principal,
prepayment penalty, fees, or expenses, to the extent due or owing in respect of
those items listed in clauses (a) through (f) above.

 

“Intellectual Property” means, collectively, in the United States and all
countries or jurisdictions foreign thereto, (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all Patents, (b) all Trademarks, all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrights in any work of authorship (including
without limitation databases, software, and mask works) and all applications,
registrations, and renewals in connection therewith, (d) all trade secrets and
confidential business information (including confidential ideas, research and
development, proprietary product formulas, compositions, manufacturing and
production processes, technical and other data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans), (e) computer software and firmware (including
source code, executable code, data, databases, user interfaces and related
documentation) (collectively, “Software”), (f) all other proprietary and
intellectual property rights, and (g) all income, royalties, damages and
payments related to any of the foregoing (including damages and payments for
past, present or future infringements, misappropriations or other conflicts with
any intellectual property), and the right to sue and recover for past, present
or future infringements, misappropriations or other conflict with any
intellectual property.

 

“Letter of Intent” means the letter of intent entered into by Buyer and Sellers,
dated April 10, 2012.

 

“Liens” means security interests, charges, claims, mortgages, pledges,
hypothecations, encumbrances, liens, assessments, options, rights of first
refusal and restrictions on ownership (not including restrictions on ownership
imposed on Sellers or others in the ordinary course by owners and licensors of
Intellectual Property).

 

“Material Adverse Effect” means any effect, occurrence, development or change
that has had, or could reasonably be expected to have, a materially adverse
effect on the assets, liabilities, results of operations or financial condition
of Sellers taken as a whole; provided however, that in no event shall any of the
following, individually or in the aggregate, be deemed to constitute, nor shall
any of the following be taken into account in determining whether there has
occurred, a Material Adverse Effect: (a) changes in conditions in the U.S. or
global economy generally or the U.S. or global capital, credit or financial
markets generally, including changes in commercial bank loan interest risks or
currency exchange rates; (b) changes in, or required by, applicable Law or
general legal, tax, regulatory or political conditions; (c) changes required by
GAAP; (d) acts of war (whether or not declared), armed hostilities, sabotage or
terrorism occurring after the date of this Agreement or the continuation,
escalation or worsening of any such acts of war, armed hostilities, sabotage or
terrorism threatened or underway as of the date of this Agreement; (e)
earthquakes, hurricanes, floods or other natural disasters; (f) changes
generally affecting the cellular telephone industry; (g) the effect of the
negotiation, execution, announcement or pendency of this Agreement or the
Transactions; (h) any affirmative action knowingly taken by Buyer or any of its
Affiliates; or (i) the failure by Sellers to meet any projections, estimates or
budgets for any period prior to, on or after the date of this Agreement (but
excluding herefrom any effect, event, development, occurrence or change
underlying such failure to the extent such effect, event, development,
occurrence or change would otherwise constitute a Material Adverse Effect).

 

34

 

 

“Ordinary Course of Business” shall, with respect to either Seller, refer to an
action taken to the extent such action: (i) is consistent in nature, scope and
magnitude with the past customs and practices of such Seller and is taken in the
ordinary course of the normal day-to-day operations of such Seller; and (ii)
would not reasonably be expected to have a Material Adverse Effect upon such
Seller, the Financial Statements, the Business or the transactions contemplated
by the Transaction Documents.

 

“Patents” means all letters patent and pending applications for patents of the
United States and all countries and jurisdictions foreign thereto and all
reissues, reexaminations, divisions, continuations, continuations-in-part,
revisions, and extensions thereof.

 

“Permitted Liens” means (a) Liens for Taxes not yet due and payable, (b)
statutory Liens of landlords for amounts not yet due and payable, (c) Liens of
carriers, warehousemen, mechanics and materialmen incurred in the ordinary
course of business and (d) Liens described on Schedule 8.2(a).

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association, corporation
or other entity or any Governmental Authority.

 

“Required Consents” means all consents listed or required to be listed on
Schedule 3.2.

 

“Sellers’ Knowledge” and each phrase having equivalent meaning (e.g., “known to
Sellers” or “to the Knowledge of Sellers” or “for which Sellers have Knowledge)
shall mean the actual knowledge of each of the Persons listed on Schedule 8.2(b)
and the knowledge that such Persons would have obtained after making reasonable
inquiry of employees of the Business and reasonable diligence of Sellers’
records with respect to the matter in question.

 

“Tax” means any multi-national, federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, entertainment,
amusement, severance, stamp, occupation, premium, windfall profit, customs,
duties, real property, personal property, ad valorem, capital stock, social
security, unemployment, disability, payroll, license, employee or other
withholding, or other tax, of any kind whatsoever, including any interest,
penalties or additions to Tax or additional amounts in respect of the foregoing;
the foregoing shall include any transferee or secondary liability for a Tax and
any liability assumed or created by agreement or arising as a result of being
(or ceasing to be) a member of any Affiliated Group (or being included (or
required to be included) in any Tax Return relating thereto).

 

35

 

 

“Tax Returns” means returns, declarations, reports, claims for refund,
information returns, forms or other documents (including any related or
supporting schedules, statements or information) filed or required to be filed
in connection with the determination, assessment or collection of any Tax of any
Person or the administration of any laws, regulations or administrative
requirements relating to any Tax.

 

“Trademarks” mean, in the United States and all countries and jurisdictions
foreign thereto, registered trademarks, registered service marks, trademark and
service mark applications, unregistered trademarks and service marks, registered
trade names and unregistered trade names, trade dress, logos, slogans, and
Internet domain names, together with all translations, adaptations, derivations,
combinations and renewals thereof.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

“Transfer Taxes” means any stamp or other sales, transfer, use, value added,
excise registration, stamp or similar transaction transfer Tax or fee imposed
under the Laws of the United States or any state, country or municipality or
other Governmental Authority, arising as a result of the Transactions.

 

Section 8.3           Entire Agreement; Amendment. This Agreement, including the
exhibits and schedules hereto, the Transactions Documents and the instruments
and agreements executed in connection herewith and therewith contain all of the
terms, conditions and representations and warranties agreed upon by the Parties
relating to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
communications of the Parties, oral or written, respecting such subject matter,
including the Letter of Intent. Notwithstanding the foregoing, the
Confidentiality Agreement dated January 23, 2012 among Blackstreet Capital
Management, LLC, Wall Street Equity Group, Inc. and Sellers shall remain in full
force and effect until the Closing, and Buyer shall be bound thereby as if a
party thereto. This Agreement shall not be amended or modified except by an
agreement in writing duly executed by the Parties.

 

Section 8.4           Counterparts; Deliveries. This Agreement may be executed
simultaneously in counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. This
Agreement, the Transaction Documents and each other agreement or instrument
entered into in connection herewith or therewith or contemplated hereby or
thereby, and any amendments hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or other electronic transmission,
shall be treated in all manner and respects and for all purposes as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any Party or to any such agreement or instrument, each other
Party or thereto shall re-execute original forms thereof and deliver them to all
other Parties, except that the failure of any Party to comply with such a
request shall not render this Agreement invalid or unenforceable. No Party shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each Party forever waives any such defense.

 

36

 

 

Section 8.5           Third Parties. Nothing in this Agreement, express or
implied, is intended to confer any right or remedy under or by reason of this
Agreement on any Person other than the Parties, the Buyer Indemnified Parties,
the Seller Indemnified Parties and their respective heirs, representatives,
successors and permitted assigns, nor is anything set forth herein intended to
affect or discharge the liability of any third Persons to any Party, nor shall
any provision give any third party any right of subrogation or action over or
against any Party.

 

Section 8.6           Expenses. Each of the Parties shall be responsible for the
payment of all Expenses incurred by it, him or her in connection with this
Agreement and all documents executed in connection herewith, including, without
limitation, legal and accounting fees and expenses; provided, however, that
Sellers shall pay the expenses of Posteluk.

 

Section 8.7           Waiver. No failure of any Party to exercise any right or
remedy given to such Party under this Agreement or otherwise available to such
Party or to insist upon strict compliance by any other Party with its or his
obligations hereunder, and no custom or practice of the Parties in variance with
the terms hereof, shall constitute a waiver of any Party’s right to demand exact
compliance with the terms hereof, unless such waiver is set forth in writing and
executed by such Party. Any such written waiver shall be limited to those items
specifically waived therein and shall not be deemed to waive any future breaches
or violations of the same or any other obligation unless, and to the extent, set
forth therein.

 

Section 8.8           Governing Law. This Agreement shall be construed and
governed in accordance with the internal laws of the State of Delaware without
giving effect to any choice of law or conflict of law provision or rule that
would cause the application of the laws of a jurisdiction other than Delaware.

 

Section 8.9           Assignments. This Agreement will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Neither party may assign its rights or delegate its responsibilities,
liabilities and obligations under this Agreement, at any time whether prior to
or following the Closing Date without consent of the other Parties; provided,
however, that Buyer may assign any and all of its rights and interests hereunder
to any bank or other financial institution which has extended credit to Buyer or
any of its Affiliates.

 

Section 8.10         Headings. The subject headings of articles and sections of
this Agreement are included for purposes of convenience of reference only and
shall not affect the construction or interpretation of any of its provisions.

 

Section 8.11         Jurisdiction of Courts. Any Proceeding initiated over any
dispute arising out of or relating to the Transaction Documents or any of the
Transactions shall be initiated in any federal or state court located within the
State of Delaware, however, the Parties further agree that venue for all such
matters shall lie exclusively in those courts. The Parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection that
they may now or hereafter have, including, without limitation, any claim of
forum non conveniens, to venue in the courts located in the State of Delaware.
The Parties agree that a judgment in any such dispute may be enforced in other
jurisdictions by Proceedings on the judgment or in any other manner provided by
Law.

 

37

 

 

Section 8.12         Waiver of Jury Trial. Each of the Parties hereby
irrevocably waives any and all right to trial by jury of any claim or cause of
action in any legal proceeding arising out of or related to the Transaction
Documents or the Transactions or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of any Party. The Parties each
agree that any and all such claims and causes of action shall be tried by the
court without a jury. Each of the Parties further waives any right to seek to
consolidate any such legal proceeding in which a jury trial has been waived with
any other legal proceeding in which a jury trial cannot or has not been waived.

 

Section 8.13         Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

 

Section 8.14         Invalid Provisions. Except for Section 7.1 which shall be
governed by Section 7.1(d), if any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable, (b)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance here from and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

Section 8.15         Interpretation; Disclosure Schedules. All pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person, or the context, may require.
The use of the working “including” in this Agreement shall be by way of example
rather than limitation. The schedules referred to herein and delivered pursuant
to and attached to this Agreement (collectively, “Disclosure Schedules”) are
integral parts of this Agreement.

 

Section 8.16         Independent Investigation. In entering into this Agreement
and each of the related agreements, Buyer acknowledges and agrees that, except
for the specific representations and warranties of Posteluk and Sellers
contained in Article 2 and Article 3 hereof, none of Sellers, Posteluk or nor
any of their Affiliates or representatives makes or has made any representation
or warranty, either express or implied, as to the accuracy or completeness of
any of the information (including any financial statements and any projections,
estimates or other forward-looking information) provided (including in any
management presentations, information or descriptive memorandum, supplemental
information or other materials or information with respect to any of the above)
or otherwise made available to Buyer or any of its Affiliates, shareholders,
controlling Persons or representatives.

 

38

 

 

Section 8.17         Termination. This Agreement may be terminated by written
notice given to all Parties hereto prior to the Closing in the manner provided
in Section 8.1:

 

(a)          at any time prior to the Closing Date by agreement in writing among
the Parties;

 

(b)          By Buyer, on the one hand, or Sellers and Posteluk, on the other
hand, if the Closing shall not have occurred on the date which is 30 days from
the date of this Agreement (or such other date as may have been agreed upon in
writing by Buyer and Sellers) (the “Outside Date”) for any reason including as a
result of the condition in Section 6.3(e) not being satisfied to Buyer’s
satisfaction in its sole discretion, other than as a result of the terminating
party’s default hereunder;

 

(c)          By Buyer, provided it is not then in breach of its obligations
hereunder, if either Seller or Posteluk (i) fails to perform or comply with any
covenant or agreement contained in this Agreement in any material respect when
performance thereof or compliance therewith is due and has failed to cure such
breach within 10 Business Days after receipt by such Seller or Posteluk of
written notice of such breach from Buyer (but only to the extent such breach is
capable of being cured), or (ii) shall have breached in any material respect any
representations or warranties contained in this Agreement (except in each case
for those representations and warranties qualified as to material, Material
Adverse Effect or similar expressions, which shall be true in all respects); or

 

(d)          By Sellers and Posteluk, provided none of them is then in breach of
its or his obligations hereunder, if Buyer (i) fails to perform or comply with
any covenant or agreement contained in this Agreement in any material respect
when performance thereof or compliance therewith is due and has failed to cure
such breach within 10 Business Days after receipt by Buyer of written notice of
such breach from Sellers or Posteluk (but only to the extent such breach is
capable of being cured), or (ii) shall have breached in any material respect any
representations or warranties contained in this Agreement (except in each case
for those representations and warranties qualified as to material, Material
Adverse Effect or similar expressions, which shall be true in all respects).

 

Section 8.18         Effect of Termination. The rights of termination under
Section 8.16 are in addition to any other rights Buyer or Sellers may have under
this Agreement and the exercise of a right of termination will not be an
election of remedies. If this Agreement is terminated pursuant to Section 8.17,
all further obligations of Buyer and Sellers under this Agreement will
terminate, except that Article 5 and Article 8 shall survive the termination of
this Agreement; provided that (a) if this Agreement is terminated by Buyer
because of a breach of this Agreement by Sellers or Posteluk or because one or
more of the conditions to Buyer’s obligations to consummate the Transactions
under this Agreement is not satisfied as a result of either Seller’s or
Posteluk’s failure to comply with its obligations under this Agreement, Buyer’s
right to pursue remedies (consistent with this Agreement) shall survive such
termination unimpaired; and (b) if this Agreement is terminated by Sellers or
Posteluk because of a breach of this Agreement by Buyer or because one or more
of the conditions to Sellers’ obligations to consummate the Transactions under
this Agreement is not satisfied as a result of Buyer’s failure to comply with
its obligations under this Agreement, Sellers’ and Posteluk’s right to pursue
remedies (consistent with this Agreement) shall survive such termination
unimpaired.

 

39

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS.]

 

40

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  SELLERS:       PC DOCTORS, LLC       By:        Robert Posteluk     its sole
member       TECGUARD, LLC       By:        Robert Posteluk     its sole member
      BUYER:       PC DOCTORS ACQUISITION, INC.       By:      Name:      Its:  
      POSTELUK:           Robert Posteluk, individually

 

Signature Page to Asset Purchase Agreement 

 

 

